Exhibit 10.1            

 

 

 

Published CUSIP Number: 577083AE8

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 8, 2015

among

 

LOGO [g938225ex10_1logo.jpg]

MATTEL, INC.,

as the Company,

BANK OF AMERICA, N.A.,

as Administrative Agent,

and

The Other Lenders Party Hereto

 

WELLS FARGO BANK, N.A.,

and

CITIBANK N.A.,

as Co-Syndication Agents,

 

MIZUHO BANK, LTD.,

MUFG UNION BANK, N.A.,

and

ROYAL BANK OF CANADA,

as

Co-Documentation Agents

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC,

and

CITIGROUP GLOBAL MARKETS INC.,

as

Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

  1   

1.01    

Amendment and Restatement

  1   

1.02    

Certain Defined Terms

  2   

1.03    

Other Interpretive Provisions

  18   

1.04    

Accounting Terms

  18   

1.05    

Rounding

  19   

1.06    

References to Agreements and Laws

  19   

1.07    

Times of Day

  19   

ARTICLE II.

THE COMMITMENTS

  19   

2.01    

Loans

  19   

2.02    

Borrowings, Conversions and Continuations of Loans

  20   

2.03    

Prepayments

  21   

2.04    

Termination or Reduction of Commitments

  21   

2.05    

Repayment of Loans

  22   

2.06    

Interest

  22   

2.07    

Fees

  23   

2.08    

Computation of Interest and Fees

  23   

2.09    

Evidence of Debt

  23   

2.10    

Payments Generally; Administrative Agent’s Clawback

  24   

2.11    

Sharing of Payments by Lenders

  25   

2.12    

Increase in Commitments

  26   

2.13    

Defaulting Lenders

  27   

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

  29   

3.01    

Taxes

  29   

3.02    

Illegality

  33   

3.03    

Inability to Determine Rates

  34   

3.04    

Increased Costs; Reserves on Eurodollar Rate Loans

  34   

3.05    

Compensation for Losses

  36   

3.06    

Mitigation Obligations

  36   

3.07    

Survival

  36   

ARTICLE IV.

CONDITIONS PRECEDENT

  37   

4.01    

Conditions to Effectiveness

  37   

4.02    

Conditions to All Loans

  38   



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

  39    5.01    

Organization and Powers

  39    5.02    

Good Standing

  39    5.03    

Material Subsidiaries

  39    5.04    

Authorization of Borrowing

  39    5.05    

No Conflict

  39    5.06    

Governmental Consents

  40    5.07    

Binding Obligation

  40    5.08    

Financial Condition

  40    5.09    

Changes, Etc.

  40    5.10    

Title to Properties

  40    5.11    

Litigation; Adverse Facts

  40    5.12    

Payment of Taxes

  41    5.13    

Agreements

  41    5.14    

Performance

  41    5.15    

Governmental Regulation

  41    5.16    

Employee Benefit Plans

  41    5.17    

Environmental Matters

  42    5.18    

Disclosure

  42    5.19    

Subordination Agreements

  43    5.20    

OFAC

  43    5.21    

Anti-Corruption Laws

  43    ARTICLE VI.

AFFIRMATIVE COVENANTS

  43    6.01    

Financial Statements

  43    6.02    

Certificates; Other Information

  44    6.03    

Notices

  46    6.04    

Corporate Existence, etc.

  46    6.05    

Payment of Taxes and Claims; Tax Consolidation

  47    6.06    

Maintenance of Properties; Insurance

  47    6.07    

Inspection of Property and Books and Records

  47    6.08    

Use of Proceeds of Loans

  47    6.09    

Environmental Laws

  47    6.10    

Subordination Agreements

  48   



--------------------------------------------------------------------------------

6.11     

Compliance with Laws

  48    6.12     

Additional Guarantors

  48    6.13     

Anti-Corruption Laws

  48    ARTICLE VII.

NEGATIVE COVENANTS

  48    7.01     

Indebtedness

  49    7.02     

Liens

  49    7.03     

Restriction on Fundamental Changes

  49    7.04     

Sale or Discount of Receivables

  50    7.05     

Leverage Ratio

  50    7.06     

Interest Coverage Ratio

  51    7.07     

Margin Regulations

  51    7.08     

Independence of Covenants

  51    7.09     

Sanctions

  51    7.10     

Anti-Corruption Laws

  51    ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

  51    8.01     

Events of Default

  51    8.02     

Remedies

  53    8.03     

Application of Funds

  54    8.04     

Rights Not Exclusive

  54    ARTICLE IX.

ADMINISTRATIVE AGENT

  54    9.01    

Appointment and Authority

  54    9.02    

Rights as a Lender

  55    9.03    

Exculpatory Provisions

  55    9.04    

Reliance by Administrative Agent

  56    9.05    

Delegation of Duties

  56    9.06    

Resignation of Administrative Agent

  56    9.07    

Non-Reliance on Administrative Agent and Other Lenders

  57    9.08    

No Other Duties, Etc.

  57    9.09    

Administrative Agent May File Proofs of Claim

  58    9.10    

Guaranty Matters

  58    ARTICLE X.

MISCELLANEOUS

  58    10.01  

Amendments, Etc.

  58    10.02  

Notices; Effectiveness; Electronic Communication

  59   



--------------------------------------------------------------------------------

10.03   

No Waiver; Cumulative Remedies; Enforcement

  61    10.04   

Expenses; Indemnity; Damage Waiver

  62    10.05   

Payments Set Aside

  64    10.06   

Successors and Assigns

  64    10.07   

Treatment of Certain Information; Confidentiality

  68    10.08   

Set-off

  69    10.09   

Interest Rate Limitation

  69    10.10   

Counterparts; Integration; Effectiveness

  70    10.11   

Survival of Representations and Warranties

  70    10.12   

Severability

  70    10.13   

Replacement of Lenders

  70    10.14   

Applicable Law

  71    10.15   

Waiver of Right to Trial by Jury

  71    10.16   

No Advisory or Fiduciary Responsibility

  72    10.17   

Electronic Execution of Assignments and Certain Other Documents

  72    10.18   

USA PATRIOT Act

  73    SCHEDULES    2.01      Commitments and Applicable Percentages 5.03     
Material Subsidiaries of the Company 5.11      Material Litigation 7.02     
Certain Liens 10.02    Administrative Agent’s Office; Certain Addresses for
Notices

 

EXHIBITS



  

Form of A           Loan Notice B           Note C           Compliance
Certificate D           Assignment and Assumption E           Guaranty
F           Reserved G           Guarantor Subordination Agreement



--------------------------------------------------------------------------------

MATTEL, INC.

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

This SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is dated
as of June 8, 2015, and is entered into by and among MATTEL, INC., a Delaware
corporation (the “Company”), THE FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE
PAGES HEREOF and each financial institution from time to time party hereto as a
lender (individually referred to herein as a “Lender” and collectively as the
“Lenders”), and BANK OF AMERICA, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”), MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED WELLS FARGO SECURITIES, LLC, and CITIGROUP GLOBAL MARKETS
INC., as joint lead arrangers and joint bookrunners (in such capacity, the
“Arrangers”), Wells Fargo Bank, N.A. and Citibank, N.A, as co-syndication agents
(in such capacity, the “Co-Syndication Agents”), and Mizuho Bank, Ltd., MUFG
Union Bank, N.A. and Royal Bank of Canada, as co-documentation agents (in such
capacity, the “Co-Documentation Agents”).

PRELIMINARY STATEMENTS

A.        The Company, certain of the Lenders (the “Existing Lenders”) and the
Administrative Agent entered into that certain Sixth Amended and Restated Credit
Agreement dated as of March 11, 2013 (as amended, restated or otherwise
modified, the “Existing Credit Agreement”), pursuant to which the Existing
Lenders agreed to make certain credit facilities available to the Company in
accordance with the terms thereof.

B.        The Company, the Lenders and the Administrative Agent desire to amend
and restate the Existing Credit Agreement in its entirety on the terms and
conditions set forth herein.

In consideration of the premises and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the Company, the
Lenders and the Administrative Agent agree to amend and restate the Existing
Credit Agreement in its entirety as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01     Amendment and Restatement.     In order to facilitate this amendment
and restatement and otherwise to effectuate the desires of the Company, the
Administrative Agent and the Lenders agree:

(a)        The Company, the Administrative Agent and the Lenders hereby agree
that, on the Closing Date, the terms and provisions of the Existing Credit
Agreement shall be and hereby are amended and restated in their entirety by the
terms, conditions and provisions of this Agreement, and the terms and provisions
of the Existing Credit Agreement, except as otherwise expressly provided herein,
shall be superseded by this Agreement.

 

1



--------------------------------------------------------------------------------

(b)        Notwithstanding this amendment and restatement of the Existing Credit
Agreement, including anything in this Section 1.01, and of any related “Loan
Documents” (as such term is defined in the Existing Credit Agreement and
referred to herein, individually or collectively, as the “Prior Loan
Documents”), (i) all Obligations (as defined in the Existing Credit Agreement)
outstanding under the Existing Credit Agreement and other Prior Loan Documents
(the “Existing Obligations”) shall continue as Obligations hereunder to the
extent not repaid on the Closing Date, and (ii) each of this Agreement and the
Notes and any other Loan Document (as defined herein) that is amended and
restated in connection with this Agreement is given as a substitution for, and
not as a payment of, the indebtedness, liabilities and Existing Obligations of
the Company under the Existing Credit Agreement or any other Prior Loan Document
and (iii) neither the execution and delivery of such documents nor the
consummation of any other transaction contemplated hereunder is intended to
constitute a novation of the Existing Credit Agreement or of any of the other
Prior Loan Documents or any obligations thereunder. On the Closing Date: (1) all
Loans owing by the Company and outstanding under the Existing Credit Agreement
shall continue as Loans hereunder and shall constitute advances hereunder,
(2) all Base Rate Loans under the Existing Credit Agreement and not converted
into Eurodollar Rate Loans shall accrue interest at the Base Rate hereunder, and
(3) the Interest Periods for all Eurodollar Rate Loans outstanding under the
Existing Credit Agreement shall be terminated, the Company shall pay all accrued
interest with respect to such Loans, together with any additional amounts
required by Section 3.05 of the Existing Credit Agreement (unless waived by the
applicable Lender), and the Company shall furnish to the Administrative Agent
Loan Notices selecting the interest rates for existing Loans.

(c)        The parties hereby agree that, on the Closing Date, the Commitments
shall be as set forth in Schedule 2.01 and the outstanding principal amount of
any Loans shall be reallocated in accordance with such Commitments and the
requisite assignments shall be deemed to be made in such amounts by and between
the Lenders and from each Lender to each other Lender, with the same force and
effect as if such assignments were evidenced by applicable Assignments and
Assumptions (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement. Notwithstanding anything to the contrary in Section 10.10 of
the Existing Credit Agreement or Section 10.06 of this Agreement, no other
documents or instruments, including any Assignment and Assumption, shall be
executed in connection with these assignments (all of which requirements are
hereby waived), and such assignments shall be deemed to be made with all
applicable representations, warranties and covenants as if evidenced by an
Assignment and Assumption. On the Closing Date, the Lenders shall make all
necessary cash settlement in full with each other Lender (and with the Existing
Lenders under the Existing Credit Agreement whose Commitments thereunder are
being terminated), either directly or through the Administrative Agent, as the
Administrative Agent may direct or approve, with respect to all assignments,
reallocations and other changes in the Commitments (as such term is defined in
the Existing Credit Agreement) such that after giving effect to such settlements
each Lender’s Applicable Percentage shall be as set forth on Schedule 2.01.

1.02     Certain Defined Terms.   The following terms used in this Agreement
shall have the following meanings:

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

2



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Company and
the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” as applied to any Person, means any other Person directly or
indirectly controlling, controlled by or under common control with, that Person.
For the purposes of this definition, “control” (including with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Seventh Amended and Restated Credit Agreement, as it may
hereafter be amended, supplemented, restated or otherwise modified from time to
time.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.13. If the commitment of each Lender to make Loans has
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

Applicable Rate

 

  Pricing    

Level  

Debt Rating      

S&P/Moody’s/Fitch      

Commitment     
Fee     Applicable Rate for      
Eurodollar Rate      
Loans       Applicable Rate for    
Base Rate Loans    

1

³ A / A2 / A       0.08%     0.875%     0.00%    

2

A- / A3 / A-       0.10%     1.00%     0.00%    

3

BBB+ / Baa1 / BBB+       0.125%     1.125%     0.125%    

4

BBB / Baa2 / BBB       0.15%     1.25%     0.25%    

5

BBB- / Baa3 / BBB-       0.20%     1.50%     0.50%    

6

< BBB- / Baa3 / BBB-       0.25%     1.75%     0.75%    

 

If the Company has three Debt Ratings, and any or all of such Debt Ratings are
at different Pricing Levels, then the Pricing Level applicable to the second
highest of the Debt Ratings shall apply (provided that, if two of such Debt
Ratings are at the same Pricing Level and the third such Debt Rating is at a
lower Pricing Level, then the Pricing Level applicable to the two higher Debt
Ratings shall apply). If the

 

3



--------------------------------------------------------------------------------

Company has only two Debt Ratings, and such Debt Ratings are (i) at the same
Pricing Level, then such Pricing Level shall apply, (ii) at Pricing Levels that
differ by only one level, then the Pricing Level applicable to the higher of the
Debt Ratings shall apply, and (iii) at Pricing Levels that differ by more than
one level, then the Pricing Level that is one level lower (with Pricing Level 1
being the highest and Pricing Level 6 being the lowest) than the Pricing Level
applicable to the higher Debt Rating shall apply. If the Company has only one
Debt Rating, then the Pricing Level applicable to such Debt Rating shall apply.
If the Company has no Debt Rating, then Pricing Level 6 shall apply.

Initially as of the Closing Date, the Applicable Rate shall be determined based
upon the Debt Rating(s) specified in the certificate delivered pursuant to
Section 4.01(a)(ix). Thereafter, each change in the Applicable Rate resulting
from a publicly announced change in any Debt Rating shall be effective during
the period commencing on the date of delivery by the Company to the
Administrative Agent of notice thereof pursuant to Section 6.03(c) and ending on
the date immediately preceding the effective date of the next such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells
Fargo Securities, LLC and Citigroup Global Markets Inc., each in its capacity as
a joint lead arranger and joint bookrunners.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form (including electronic documentation
generated by MarkitClear or other electronic platform) approved by the
Administrative Agent.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America Fee Letter” means the letter agreement, dated May 14, 2015,
among the Company, the Administrative Agent and Merrill Lynch, Pierce, Fenner &
Smith Incorporated.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%; and if the
Base Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement. The “prime rate” is a rate set by Bank of

 

4



--------------------------------------------------------------------------------

America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the Base Rate due to a change in the “prime
rate” or the Federal Funds Rate shall take effect at the opening of business on
the day specified in the public announcement of such change in the “prime rate”
or the Federal Funds Rate, respectively. For the purposes of clause (c) above,
the Eurodollar Rate shall be determined daily and any change shall take effect
on the day of such change.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, California, New York, New York or in the state where the
Administrative Agent’s Office is located and, if such day relates to any
Eurodollar Rate Loan, means any such day that is also a London Banking Day.

“Capital Assets” means, as at any date of determination, those assets of a
Person that would, in conformity with GAAP, be classified as property, plant or
equipment on the balance sheet of that Person.

“Capital Lease” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which would, in
conformity with GAAP, be required to be accounted for as a capital lease on the
balance sheet of that Person other than, in the case of the Company or any of
its Subsidiaries, any such lease under which the Company or any of its
Subsidiaries is the lessor.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental Person
or (c) the making or issuance of any request, guideline or directive (whether or
not having the force of law) by any Governmental Person; provided, however, that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

5



--------------------------------------------------------------------------------

“Change of Control” means, with respect to any Person, an event or series of
events by which:

(a)        any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 33% or more of the equity
securities of such Person entitled to vote for members of the board of directors
or equivalent governing body of such Person on a partially-diluted basis (i.e.,
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right); or

(b)        during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Citi Fee Letter” means the letter agreement, dated May 14, 2015, between the
Company and Citigroup Global Markets Inc.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Company pursuant to Section 2.01, in an aggregate amount equal to the amount set
forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto and thereto, as
applicable, as such amount may be reduced from time to time in accordance with
this Agreement.

“Company” means Mattel, Inc., a Delaware corporation.

“Compliance Certificate” means a certificate signed by a Responsible Officer
substantially in the form of Exhibit C.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to (i) Consolidated Net
Income for such period before (A) special items, (B) minority interest and
(C) gains on reacquisition of debt, in each case for such period, plus
(ii) income taxes accrued for such period, plus (iii) interest accrued for such

 

6



--------------------------------------------------------------------------------

period, excluding capitalized interest and without regard to interest income,
plus (iv) depreciation and amortization for such period, plus (v) non-cash share
based compensation expense and other non-cash charges for such period.

“Consolidated Funded Indebtedness” means, at any date of determination, for the
Company and its Subsidiaries on a consolidated basis, the sum of (a) all
obligations and liabilities, whether current or long-term, for borrowed money,
(b) that portion of obligations with respect to Capital Leases which is
capitalized on the consolidated balance sheet of the Company and its
Subsidiaries, and (c) all guaranties of unconsolidated funded obligations for
borrowed money, all determined in conformity with GAAP.

“Consolidated Net Income” for any period, means the net income (or loss) of the
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP.

“Consolidated Net Worth” means, at any date of determination, the book value of
shareholder’s equity of the Company and its Subsidiaries on a consolidated
basis.

“Contingent Obligation”, as applied to any Person, means, without duplication,
any direct or indirect liability, contingent or otherwise, of that Person
(i) with respect to any indebtedness, lease, dividend or other obligation of
another if the primary purpose or intent thereof by the Person incurring the
Contingent Obligation is to provide assurance to the obligee of such obligation
of another that such obligation of another will be paid or discharged, or that
any agreements relating thereto will be complied with, or that the holders of
such obligation will be protected (in whole or in part) against loss in respect
thereof or (ii) with respect to any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings. Contingent Obligations shall include, without limitation, (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another and
(b) any liability of such Person for the obligations of another through any
agreement (contingent or otherwise) (x) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (y) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another, if in the case of any agreement described under subclauses (x) or
(y) of this sentence the primary purpose or intent thereof is as described in
the preceding sentence. The amount of any Contingent Obligation shall be equal
to the amount of the obligation so guaranteed or otherwise supported. The amount
of any Contingent Obligation denominated in a currency other than Dollars shall
be equal to the amount in such currency which would be of equal value to the
corresponding amount in Dollars of such Contingent Obligation.

“Contractual Obligation”, as applied to any Person, means any provision of any
security issued by that Person or of any material written indenture, mortgage,
deed of trust, contract, undertaking, agreement or other instrument to which
that Person is a party or by which it or any of its properties is bound or to
which it or any of its properties is subject.

 

7



--------------------------------------------------------------------------------

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P, Moody’s or Fitch (collectively, the “Debt Ratings”) of the
Company’s non-credit-enhanced, senior unsecured long-term debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.13(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans, within
three Business Days of the date required to be funded by it hereunder, (b) has
notified the Company or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent or the Company, to
confirm in a reasonably satisfactory manner that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that, a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of an equity
interest in such Lender or any direct or indirect parent company thereof by a
Governmental Person.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Dollars” means lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary of the Company that is organized under
the laws of any political subdivision of the United States of America.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

8



--------------------------------------------------------------------------------

“Environmental Claims” means all claims, however asserted, by any Governmental
Person or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Person, in each case relating
to environmental, health, safety and land use matters.

“ERISA” means, at any time, the Employee Retirement Income Security Act of 1974,
as amended from time to time and any successor statute, and the rules and
regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414 of the
Internal Revenue Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations by the
Company or an ERISA Affiliate that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Company or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate a Pension Plan under Section 4041(c) of ERISA by the Company or any
ERISA Affiliate with the PBGC, the treatment of a Plan amendment as a
termination under Section 4041(c) of ERISA, or the commencement of proceedings
by the PBGC to terminate a Pension Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (f) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate
or (g) the determination that any Pension Plan is considered an at-risk plan or
a plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Internal Revenue Code or Sections 303, 304 and 305 of ERISA, if
any event described in subsections (a) through (g) above results in liability to
the Company or an ERISA Affiliate in excess of $125,000,000.

“Eurodollar Rate” means:

(a)        for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and if the Eurodollar Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; and

(b)        for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;

 

9



--------------------------------------------------------------------------------

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to subsection (a) of the definition of “Eurodollar Rate”.

“Event of Default” means any of the events set forth in Section 8.01.

“Exchange Act” means, at any time, the Securities Exchange Act of 1934, as
amended from time to time, and any successor statute, and the rules and
regulations promulgated thereunder.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Company hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise Taxes imposed on it (in lieu of net
income Taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction in which the Company is located,
(c) any backup withholding tax that is required by the Internal Revenue Code to
be withheld from amounts payable to a Lender that has failed to comply with
clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Company under Section 10.13), any
United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to provide a form entitling it to complete
exemption from withholding pursuant to clause (B) of Section 3.01(e)(ii), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Company with respect to such withholding tax
pursuant to Section 3.01(a)(ii), and (e) any United States Taxes imposed on such
recipient by reason of FATCA.

“Existing Credit Agreement” has the meaning set forth in Recital A hereto.

“Existing Lenders” has the meaning set forth in Recital A hereto.

 

10



--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code (including
any amendments made thereto after the date of this Agreement) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereof.

“Fee Letter” means the Bank of America Fee Letter, Citi Fee Letter or the Wells
Fargo Fee Letter, as the context may require.

“Fisher-Price” means Fisher-Price, Inc., a Delaware corporation.

“Fitch” means Fitch ICBA or any successor thereto.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Company is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Person” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive,

 

11



--------------------------------------------------------------------------------

legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders
and each co-agent or sub-agent appointed by the Administrative Agent from time
to time pursuant to Section 9.05.

“Guarantor” means, individually or collectively as the context may require,
Fisher-Price, Mattel Sales, Mattel Direct Import and each other Domestic
Subsidiary that is a Material Subsidiary of the Company that becomes a
Guarantor.

“Guarantor Subordination Agreement” means a Guarantor Subordination Agreement
substantially in the form of Exhibit G attached hereto, executed and delivered
by a Guarantor and one or more of its Affiliates, as required by Section 6.10,
as it may hereafter be amended, supplemented, restated, amended and restated or
otherwise modified from time to time.

“Guaranty” means the Fifth Amended and Restated Continuing Guaranty made by the
Guarantors in favor of the Guaranteed Parties, substantially in the form of
Exhibit E, as supplemented from time to time by execution and delivery of
Guaranty Joinder Agreements pursuant to Section 6.12 or otherwise.

“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Subsidiary to the Administrative Agent pursuant to Section 6.12.

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money, (ii) that portion of obligations with respect
to Capital Leases which is required to be capitalized on a balance sheet in
conformity with GAAP, (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money,
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services which purchase price is (y) due more than twelve months
from the date of incurrence of the obligation in respect thereof, or
(z) evidenced by a promissory note and (v) all indebtedness secured by any Lien
on any property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
non-recourse to the credit of that Person. The amount of any Indebtedness shall
be the principal amount of and all interest, premium, if any, and other fees and
expenses accrued on any of the foregoing.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall

 

12



--------------------------------------------------------------------------------

every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date (x) seven days (a “Seven Day
Interest Period”) or (y) one, two, three or six months thereafter, as
applicable, as selected by the Company in its Loan Notice; provided that:

(i)        any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(ii)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii)      no Interest Period shall extend beyond the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and the rules and regulations
promulgated thereunder.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, United States federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Person charged with
the enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Person, in each case whether
or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement, and any lease in the nature thereof, and any agreement to give any
kind of security interest).

“Loan Documents” means this Agreement, each Note, the Guaranty (including each
Guaranty Joinder Agreement), each Guarantor Subordination Agreement and each Fee
Letter.

 

13



--------------------------------------------------------------------------------

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Loan Parties” means, collectively, the Company and the Guarantors.

“Loans” has the meaning set forth in Section 2.01.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Margin Stock” has the meaning assigned to the term “Margin Stock” in Regulation
U of the Federal Reserve Board as in effect from time to time.

“Material Adverse Effect” means (a) a material adverse effect upon the business,
operations, properties, liabilities, assets or condition (financial or
otherwise) of the Company and its Subsidiaries, taken as a whole, or (b) a
material impairment of the ability of the Company to perform the Obligations or
of the Lenders to enforce the Obligations.

“Material Subsidiary” means Mattel Sales, Fisher-Price or any other Subsidiary
of the Company which meets any of the following conditions:

(a)       the Company’s and its Subsidiaries’ investments in, and advances to,
the Subsidiary exceed 10 percent of the total assets of the Company and its
Subsidiaries consolidated as of the end of the most recently completed fiscal
year (for a proposed business combination to be accounted for as a pooling of
interests, this condition is also met when the number of common shares exchanged
or to be exchanged by the Company exceeds 10 percent of its total common shares
outstanding at the date the combination is initiated); or

(b)       the Company and its other Subsidiaries’ proportionate share of the
total assets (after intercompany eliminations) of the Subsidiary exceeds 10
percent of the total assets of the Company and its Subsidiaries consolidated as
of the end of the most recently completed fiscal year; or

(c)       the Company and its other Subsidiaries’ equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principles of the Subsidiary exceeds 10 percent
of such income of the Company and its Subsidiaries consolidated for the most
recently completed fiscal year.

For purpose of meeting the prescribed income test the following guidance should
be applied:

(i)        When a loss has been incurred by either the Company and its
Subsidiaries consolidated or the tested Subsidiary, but not both, the equity in
the income or loss of the tested Subsidiary should be excluded from the income
of the Company and its Subsidiaries consolidated for purposes of the
computation.

(ii)       If income of the Company and its Subsidiaries consolidated for the
most recent fiscal year is at least 10 percent lower than the average of the
income for the last five fiscal years, such average income should be substituted
for purposes of the computation. Any loss years should be omitted for purposes
of computing average income.

(iii)      Where the test involves combined entities, as in the case of
determining whether summarized financial data should be presented, entities
reporting losses shall not be aggregated with entities reporting income.

 

14



--------------------------------------------------------------------------------

“Mattel Direct Import” means Mattel Direct Import, Inc., a Delaware corporation.

“Mattel Sales” means Mattel Sales Corp., a California corporation.

“Maturity Date” means (a) June 9, 2020, or (b) such earlier date upon which the
Commitments are terminated in accordance with the terms hereof.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Non-Priority Indebtedness” means Indebtedness or the guaranty of Indebtedness
which (a) is not senior to the Obligations, (b) does not have any priority of
payment over the Obligations or (c) is not secured by Liens on any of the
Company’s or any Subsidiary’s assets.

“Note” means a promissory note of the Company payable to the order of a Lender
substantially in the form of Exhibit B hereto, evidencing the Loans made by such
Lender to the Company.

“Obligations” means all obligations of every nature of any Loan Party from time
to time owed to the Administrative Agent, the Lenders or any other Person
required to be indemnified hereunder, or any of them, under any Loan Document,
in each case whether direct or indirect, including interest and fees that accrue
after the commencement by or against any Loan Party or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means on any date the aggregate outstanding principal
amount of Loans after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date.

“Participant” has the meaning set forth in Section 10.06(d).

 

15



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
subject to Section 4064 of ERISA, has made contributions at any time during the
immediately preceding five plan years.

“Permitted Accounts Receivable Financing Facility” means a financing arrangement
entered into in the ordinary course of business under which accounts receivable
of any Loan Party or any other Subsidiary are periodically sold directly to
third party purchasers, or sold to a Subsidiary of the Company formed for such
purpose which in turn sells such accounts receivable to third party purchasers;
provided, however, that in connection with any such financing arrangement:

(a)        there is no recourse to the Company or any of its Subsidiaries on
account of the creditworthiness of the obligor on such accounts receivable; and

(b)        no negative pledge or Lien is created on any accounts receivables not
actually sold or discounted.

“Person” means any individual, partnership, corporation (including a business
trust), joint stock company, joint venture, trust, bank, trust company,
unincorporated association or other entity or a Governmental Person.

“Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA and which is maintained for employees of the Company or any ERISA
Affiliate of the Company other than a Multiemployer Plan.

“Platform” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the federal
securities laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

16



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Aggregate Commitments have been
terminated, Lenders holding in the aggregate more than 50% of all Loans;
provided that, the Commitment of, and the outstanding principal amount of any
Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, any vice president or
controller of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Sanction(s)” means economic or financial sanction administered or enforced by
the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury (“HMT”), or
any other relevant sanctions authority of a jurisdiction in which the Loan
Parties or any of the Material Subsidiaries conduct business.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Securities Act” means, at any time, the Securities Act of 1933, as amended from
time to time, and any successor statute, and the rules and regulations
promulgated thereunder.

“Seven Day Interest Period” has the meaning specified in the definition of
“Interest Period”.

“Subsidiary” means any corporation, association or other business entity of
which more than 50% of the total voting power of shares of stock entitled to
vote in the election of directors, managers or trustees thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more of the
other Subsidiaries of that Person or a combination thereof.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Person, including any interest, additions to tax or
penalties applicable thereto.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

17



--------------------------------------------------------------------------------

“Unfunded Pension Liability” means the excess (if any) of a Pension Plan’s
“funding target” (as such term is defined in Section 430 of the Internal Revenue
Code), over such Pension Plan’s “value of plan assets” (as such term is defined
in Section 430 of the Internal Revenue Code), determined as of the valuation
date of the most recent actuarial valuation of such Pension Plan in accordance
with the assumptions used for funding the Pension Plan pursuant to Section 412
of the Internal Revenue Code for the applicable plan year.

“United States” and “U.S.” mean the United States of America.

“Wells Fargo Fee Letter” means the letter agreement, dated May 14, 2015, among
the Company, Wells Fargo Bank, N.A. and Wells Fargo Securities, LLC.

1.03     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)        The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

(b)        (i)         The words “herein,” “hereto,” “hereof” and “hereunder”
and words of similar import when used in any Loan Document shall refer to such
Loan Document as a whole and not to any particular provision thereof.

(ii)        Section, Exhibit and Schedule references are to the Loan Document in
which such reference appears.

(iii)       The term “including” is by way of example and not limitation.

(iv)       The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

1.04      Accounting Terms.    (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the financial statements referred to in Section 5.08, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.

 

18



--------------------------------------------------------------------------------

(b)        Changes in GAAP.   If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c)        Consolidation of Variable Interest Entities.  All references herein
to consolidated financial statements of the Company and its Subsidiaries or to
the determination (for financial or accounting purposes) of any amount for the
Company and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Company is required to consolidate pursuant to FASB Interpretation No. 46 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Subsidiary as defined
herein.

1.05      Rounding.    Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.06      References to Agreements and Laws.    Unless otherwise expressly
provided herein, (a) references to organizational documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.07      Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).

 

ARTICLE II.

THE COMMITMENTS

2.01      Loans.  Each Lender hereby severally agrees, on any Business Day
during the Availability Period, to make loans in Dollars (each such loan, a
“Loan”) to the Company from time to time on the terms and conditions set forth
in this Agreement; provided, however, that after giving effect to any Borrowing,
(a) the sum of the Total Outstandings shall not exceed the Aggregate Commitments
and (b) the aggregate Outstanding Amount of the Loans of any Lender

 

19



--------------------------------------------------------------------------------

shall not exceed such Lender’s Commitment. Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Company
may borrow under this Section 2.01, prepay pursuant to Section 2.03 and reborrow
pursuant to this Section 2.01. Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

2.02      Borrowings, Conversions and Continuations of Loans.

(a)        Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
(i) 9:00 a.m. three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) 9:00 a.m. on the requested
date of any Borrowing of Base Rate Loans. Each telephonic notice by the Company
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Company. Each Borrowing of, conversion to
or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $500,000 in excess thereof. Each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $500,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Company is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Company fails to specify a Type of Loan in a Loan Notice or if the Company
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Company requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(b)        Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 11:00 a.m.
on the Business Day specified in the applicable Loan Notice. Upon satisfaction
of the applicable conditions set forth in Section 4.02 (and, if such Borrowing
is the initial Borrowing, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company in like funds as received by the
Administrative Agent either by (i) crediting the account of the Company on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Company.

 

20



--------------------------------------------------------------------------------

(c)        Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be made
as, converted to or continued as Eurodollar Rate Loans without the consent of
the Required Lenders.

(d)        The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e)        After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than (i) five Interest Periods that are not Seven Day Interest
Periods and (ii) two Seven Day Interest Periods in effect with respect to Loans.

2.03      Prepayments.

(a)        The Company may, upon written notice or telephonic notice confirmed
in writing to the Administrative Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such written or telephonic notice must be received by the
Administrative Agent not later than 9:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $3,000,000 or a whole multiple of $500,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess thereof
or, in each of clause (ii) and (iii) above, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender (by telecopy, telex, other
electronic means or telephone) of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.13, each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.

(b)        If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, then the Company shall immediately prepay
Loans in an aggregate amount equal to such excess.

2.04      Termination or Reduction of Commitments.  The Company may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time

 

21



--------------------------------------------------------------------------------

permanently reduce the Aggregate Commitments; provided that (a) any such notice
shall be received by the Administrative Agent not later than 9:00 a.m. three
Business Days prior to the date of termination or reduction, (b) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, and (c) the Company shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings exceed the
Aggregate Commitments. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

2.05     Repayment of Loans.  The Company shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Loans outstanding on such date.

2.06     Interest.

(a)        Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b)        (i)        If any amount of principal of any Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii)       If any amount (other than principal of any Loan) payable by the
Company under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii)      Upon the request of the Required Lenders, while any Event of Default
exists, the Company shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv)      Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)        Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

22



--------------------------------------------------------------------------------

2.07     Fees.

(a)        Commitment Fee.    The Company shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the Total Outstandings. The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period.
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b)        Other Fees.    (i)    The Company shall pay to the applicable
Arranger and the Administrative Agent, for the account of the Lenders or for
their own respective accounts, as applicable, fees in the amounts and at the
times specified in the Fee Letters. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

(ii)       The Company shall pay to the Administrative Agent such fees as may
from time to time be agreed upon between the Company and the Administrative
Agent.

2.08     Computation of Interest and Fees.    All computations of interest for
Base Rate Loans (including Base Rate Loans determined with reference to the
Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.10(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.09      Evidence of Debt.  The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Company and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Company hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Company shall execute and
deliver to such Lender

 

23



--------------------------------------------------------------------------------

(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

2.10     Payments Generally; Administrative Agent’s Clawback.

(a)        General.     All payments to be made by the Company shall be made
without condition or deduction for any counterclaim, defense, recoupment or
set-off. Except as otherwise expressly provided herein, all payments by the
Company hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
11:00 a.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 11:00 a.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. Subject to the
provisions in the definition of “Interest Period”, if any payment to be made by
the Company shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b)        (i)    Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed time of any Borrowing of Eurodollar Rate Loans (or, in the case
of any Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Company a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender shall pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Company to but excluding the date of payment to the
Administrative Agent at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, then the
Company shall pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Company to but excluding the date of payment

 

24



--------------------------------------------------------------------------------

to the Administrative Agent at the interest rate applicable to the Borrowing. If
the Company and the applicable Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Company the amount of such interest paid by
the Company for such period. Any payment by the Company shall be without
prejudice to any claim the Company may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii)       Payments by Company; Presumptions by Administrative Agent.    Unless
the Administrative Agent shall have received notice from the Company prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Company will not make such payment, the
Administrative Agent may assume that the Company has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Company has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)        Failure to Satisfy Conditions Precedent.    If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Company by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)        Obligations of Lenders Several.    The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).

(e)        Funding Source.    Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

2.11      Sharing of Payments by Lenders.   If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest

 

25



--------------------------------------------------------------------------------

on any of the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i)        if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

(ii)       the provisions of this Section shall not be construed to apply to
(x) any payment made by the Company pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of set-off and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

2.12     Increase in Commitments.

(a)        Request for Increase.     Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lender(s) or
potential lender(s) (which such potential lender(s) shall be Eligible Assignees
hereunder) which the Company, in consultation with the Administrative Agent,
determines to request to make all or a portion of such increase), the Company
may from time to time, request an increase in the Aggregate Commitments by an
amount (for all such requests) not exceeding $250,000,000; provided that (i) any
such request for an increase shall be in a minimum amount of $10,000,000, and
(ii) the Company may increase the Aggregate Commitments no more than ten
(10) times. At the time of sending such notice, the Company (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender or potential lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders or potential lenders).

(b)        Lender Elections to Increase.    Each Lender or potential lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Commitment (provided, however, that no Lender has any
obligation to increase its Commitment, and each Lender may grant or withhold its
consent to any such increase in its Commitment in accordance with this
Section 2.12 in its sole discretion) or agrees to participate in such increase,
as applicable, and, if so, by what amount. Any Lender or potential lender not
responding within such time period shall be deemed to have declined to increase
its Commitment.

 

26



--------------------------------------------------------------------------------

(c)        Notification by Administrative Agent; Additional Lenders.    The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld or delayed), the Company may
also invite additional Eligible Assignees to become Lenders pursuant to a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(d)        Effective Date and Allocations.   If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date.

(e)        Conditions to Effectiveness of Increase.     As a condition precedent
to such increase, the Company shall deliver to the Administrative Agent a
certificate of the Company dated as of the Increase Effective Date signed by a
Responsible Officer of the Company certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V (except the representation and warranty contained in Section 5.09) and
the other Loan Documents are true and correct in all material respects on and as
of the Increase Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date, and (B) no
Default or Event of Default exists or shall result from such increase. The
Company shall prepay any Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.

(f)        Conflicting Provisions.    This Section shall supersede any
provisions in Section 2.11 or 10.01 to the contrary.

2.13      Defaulting Lenders.

(a)        Adjustments.      Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)     Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii)     Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or

 

27



--------------------------------------------------------------------------------

otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Company may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this Section 2.13(a)(ii)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.

(iii)      Certain Fees.   That Defaulting Lender shall not be entitled to
receive any commitment fee pursuant to Section 2.07(a) for any period during
which that Lender is a Defaulting Lender (and the Company shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

(b)       Defaulting Lender Cure.   If the Company and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

28



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01     Taxes.

(a)       Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)         Any and all payments by or on account of any obligation of the
Company hereunder or under any other Loan Document shall be made free and clear
of and without deduction or withholding for any Taxes; provided, however, that
if applicable Laws require the Company or the Administrative Agent to withhold
or deduct any Tax, such Tax shall be withheld or deducted in accordance with
such Laws as determined by the Company or the Administrative Agent, as the case
may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below. For purposes of this Section 3.01 the term
“Laws” includes FATCA.

(ii)        If the Company or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States federal backup withholding and withholding taxes, from any payment, then
(A) the Company or the Administrative Agent, as the case may be, shall withhold
or make such deductions as are determined by the Administrative Agent to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Company or the Administrative Agent, as the
case may be, shall timely pay the full amount withheld or deducted to the
relevant Governmental Person in accordance with the Internal Revenue Code, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the Company shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b)       Payment of Other Taxes by the Company.    Without limiting the
provisions of subsection (a) above, the Company shall timely pay any Other Taxes
to the relevant Governmental Person in accordance with applicable Laws.

(c)       Tax Indemnifications.

(i)         Without limiting the provisions of subsection (a) or (b) above, the
Company shall, and does hereby, indemnify the Administrative Agent and each
Lender, and shall make payable in respect thereof within 30 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Person.
The Company shall also, and does hereby indemnify the

 

29



--------------------------------------------------------------------------------

Administrative Agent, and shall make payable in respect thereof within 30 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection; provided that such indemnity shall not, as to the Administrative
Agent, be available to the extent that such amount is determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of the Administrative Agent. A
certificate as to the amount of any such payment or liability delivered to the
Company by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(ii)        Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify the Company and the Administrative
Agent, and shall make payable in respect thereof within 30 days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Company or the Administrative Agent)
incurred by or asserted against the Company or the Administrative Agent by any
Governmental Person as a result of the failure by such Lender to deliver, or as
a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Company or the Administrative
Agent pursuant to subsection (e). Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d)        Evidence of Payments.    Upon request of the Company or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Company or by the Administrative Agent to a Governmental Person as provided in
this Section 3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Person
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.

(e)        Status of Lenders; Tax Documentation.

(i)         Each Lender shall deliver to the Company and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Company or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s

 

30



--------------------------------------------------------------------------------

entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Company pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.

(ii)         Without limiting the generality of the foregoing, if the Company is
resident for tax purposes in the United States:

(A)         Any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Company
and the Administrative Agent executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Company or the Administrative Agent as will enable the Company
or the Administrative Agent, as the case may be, to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements; and

(B)         Each Foreign Lender that is entitled under the Internal Revenue Code
or any applicable treaty or intergovernmental agreement to an exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Loan Document shall deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Company or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

(I)        executed originals of IRS Form W-8BEN-E (or W-8BEN, if applicable)
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

(II)      executed originals of IRS Form W-8ECI,

(III)     executed originals of IRS Form W-8IMY and all required supporting
documentation;

(IV)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the Company within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) executed
originals of IRS Form W- 8BEN-E (or W-8BEN, if applicable), or

(V)      executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Company or the Administrative Agent,
as the case may be, to determine the withholding or deduction required to be
made.

 

31



--------------------------------------------------------------------------------

(iii)      If a payment made to a Lender under any Loan Document would be
subject to United States federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code and any regulations thereunder, as applicable), such Lender shall deliver
to the Company and the Administrative Agent at the time or times prescribed by
Law and at such time or times reasonably requested by the Company or the
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement. For purposes of determining withholding Taxes imposed under
FATCA, from and after the effective date of this Agreement, the Company and the
Administrative Agent shall treat (and all the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(iv)     Each Lender shall promptly (A) notify the Company and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Company or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender. Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall promptly update such
form or certification and promptly deliver such form to the Company and the
Administrative Agent or promptly notify the Company and the Administrative Agent
in writing of its legal inability to do so.

(f)        Treatment of Certain Refunds.   Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from the funds paid for the
account of such Lender. If the Administrative Agent or any Lender determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Company or with respect to which the
Company has paid additional amounts pursuant to this Section, it shall pay to
the Company an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the

 

32



--------------------------------------------------------------------------------

Company under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all reasonable and actual out-of-pocket expenses
incurred by the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Person with respect to such refund), provided that the Company, upon the request
of the Administrative Agent or such Lender, agrees to repay the amount paid over
to the Company (plus any penalties, interest or other charges imposed by the
relevant Governmental Person) to the Administrative Agent or such Lender in the
event the Administrative Agent or such Lender is required to repay such refund
to such Governmental Person. This subsection shall not be construed to require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Company or any other Person.

(g)        Survival.      Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

3.02      Illegality.    If any Lender determines that any Law has made it
unlawful, or that any Governmental Person has asserted that it is unlawful, for
any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Person has imposed material restrictions on the authority of such
Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (a) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended and replaced with an obligation to fund Base Rate Loans in
lieu thereof, and (b) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Company shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender into Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or promptly, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Company shall also pay accrued interest on the amount so prepaid
or converted. Before giving any notice to the Administrative Agent pursuant to
this Section 3.02,

 

33



--------------------------------------------------------------------------------

the affected Lender shall designate a different Lending Office with respect to
its Eurodollar Rate Loans or with respect to determining or charging interest
rates based upon the Eurodollar Rate, if such designation will avoid the need
for giving such notice or making such demand and will not, in the judgment of
the Lender, be illegal or otherwise disadvantageous to the Lender.

3.03      Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan, or (b) the Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Company and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Company may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

3.04      Increased Costs; Reserves on Eurodollar Rate Loans.

(a)        Increased Costs Generally. If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except, in all cases, any reserve requirement contemplated by
Section 3.04(e));

(ii)        subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except, in all cases,
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender); or

(iii)      impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Loan the interest
on which is determined by

 

34



--------------------------------------------------------------------------------

reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan) or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender (with a copy of such request to the Administrative
Agent), the Company will pay to such Lender such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered. Each Lender agrees to notify the Company of the occurrence of such an
increased cost event promptly after obtaining knowledge thereof.

(b)        Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law taking into consideration such Lender’s
policies with respect to capital adequacy, by an amount which such Lender deems
to be material, the Lender shall deliver to the Company a statement of the
amount necessary to compensate such Lender for the reduction in the rate of
return on its capital attributable to such commitments (the “Capital
Compensation Amount”). The Lender shall determine the Capital Compensation
Amount in good faith, using reasonable attribution and averaging methods. The
Lender shall from time to time notify the Company of the amount so determined.
As soon as practicable after any Change in Law, each Lender seeking compensation
under this Section shall submit to the Company estimates of the Capital
Compensation Amounts that would be payable as a function of such Lender’s
commitments hereunder.

(c)        Certificates for Reimbursement.   A certificate, in reasonable
detail, of a Lender setting forth the amount or amounts necessary to compensate
such Lender or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay such Lender the amount
shown as due on any such certificate within 30 days after receipt thereof.

(d)        Delay in Requests.    Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Company shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

(e)        Reserves on Eurodollar Rate Loans.  The Company shall pay to each
Lender, as long as such Lender shall be required by applicable Laws to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall

 

35



--------------------------------------------------------------------------------

be due and payable on each date on which interest is payable on such Loan,
provided the Company shall have received at least 30 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 30 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 30 days from receipt of
such notice.

3.05      Compensation for Losses.   Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Company shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)        any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)        any failure by the Company (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Company; or

(c)        any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Company shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06      Mitigation Obligations.    If any Lender requests compensation under
Section 3.04, or the Company is required to pay any additional amount to any
Lender or any Governmental Person for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall, as applicable, use its reasonable best efforts (consistent
with legal and regulatory restrictions) to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.

3.07      Survival.   All of the Company’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

36



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT

4.01      Conditions to Effectiveness.   The effectiveness of the Agreement is
subject to satisfaction of the following conditions precedent:

(a)        The Company shall deliver to the Administrative Agent and Lenders (or
to the Administrative Agent for the Lenders with sufficient originally executed
copies for each Lender, except for any Notes):

(i)         This Agreement, duly executed and delivered by the Company, the
Administrative Agent and all Lenders;

(ii)        A Note, duly executed and delivered by the Company, drawn to the
order of each Lender requesting a Note, with appropriate insertions;

(iii)       The Guaranty, duly executed and delivered by each of the Guarantors;

(iv)       Copies of the resolutions of the board of directors or the executive
committee of each Loan Party approving and authorizing the execution, delivery
and performance by such Loan Party of each Loan Document to which it is a party,
certified as of the Closing Date by the secretary or an assistant secretary of
such Loan Party;

(v)         A certificate of the secretary or assistant secretary of each Loan
Party, certifying the names and true signatures of the officers of such Loan
Party authorized to execute and deliver the Loan Documents to which it is a
party;

(vi)        The articles or certificate of incorporation or organization of each
Loan Party as in effect on the Closing Date, certified by the secretary of state
of the state of its incorporation or formation as of a recent date, and the
bylaws or operating agreement of each Loan Party as in effect on the Closing
Date, in each case, certified by the secretary or assistant secretary of such
Loan Party as of the Closing Date;

(vii)       A good standing certificate for each Loan Party from the secretary
of state of its state of incorporation or formation dated as of a recent date;

(viii)      Executed copies of one or more favorable written opinions of a
Senior Counsel of the Company and Latham & Watkins LLP, counsel to the Company,
dated as of the Closing Date, reasonably satisfactory to the Administrative
Agent and relating to the Loan Parties and as to such other matters as the
Administrative Agent and the Lenders may reasonably request; and

(ix)        A certificate signed by a Responsible Officer certifying (A) that
the conditions specified in Sections 4.02(a) and (b) have been satisfied,
(B) that there has been no event or circumstance since the date of the audited
financial statements dated December 31, 2014 referred to in Section 5.08, which
has had a Material Adverse Effect; and (C) the current ratings on the Company’s
long-term unsecured Indebtedness by S&P, Moody’s and Fitch (to the extent
rated).

 

37



--------------------------------------------------------------------------------

(b)        The Company shall have performed in all material respects all
agreements which this Agreement provides shall be performed by it on or before
the Closing Date.

(c)        Unless waived by the Administrative Agent, the Company shall have
paid all actual and reasonable out-of-pocket fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02      Conditions to All Loans.   The obligation of each Lender to honor any
Loan Notice (other than a Loan Notice requesting only a conversion of Loans to
the other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

(a)        The representations and warranties of the Company contained in
Article V (except the representation and warranty contained in Section 5.09 and,
in the case of a borrowing of Loans where the aggregate principal amount of the
Loans being made on the date of such Borrowing is less than or equal to the
aggregate principal amount of Loans maturing on the date of such Borrowing, the
representation and warranty contained in Section 5.11) or any other Loan
Document shall be true, correct and complete in all material respects on and as
of the date of such Borrowing, except to the extent that such representations
and warranties expressly refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date to the same
extent as though made on and as of the date of such Borrowing.

(b)        No Default or Event of Default shall exist or shall result from such
Borrowing or continuation or conversion.

(c)        The Administrative Agent shall have received a Loan Notice in
accordance with the requirements hereof.

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by the
Company shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.

 

38



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders and the Administrative Agent to enter into this
Agreement and to make any extension of credit hereunder, the Company represents
and warrants to each Lender and the Administrative Agent that the following
statements are true, correct and complete:

5.01      Organization and Powers.    The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware; and, except for changes in the ordinary course of business or as
permitted or contemplated by this Agreement, each of the Material Subsidiaries
is a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation; and each has all requisite
corporate power and authority to own and operate its properties, to carry on its
business as now conducted and proposed to be conducted and, in the case of the
Company, to enter into this Agreement and each Guarantor Subordination
Agreement, to issue the Notes and to carry out the transactions contemplated
hereby and thereby.

5.02      Good Standing.  The Company and, except for changes in the ordinary
course of business or as permitted or contemplated by this Agreement, each
Material Subsidiary is in good standing wherever necessary to carry on its
present business and operations, except in jurisdictions in which the failure to
be in good standing has or will have no Material Adverse Effect.

5.03      Material Subsidiaries.  Except for changes in the ordinary course of
business or as permitted or contemplated by this Agreement, Schedule 5.03 hereto
correctly sets forth the name, jurisdiction of incorporation and ownership
interest of the Company in each of its Material Subsidiaries as of the date
hereof.

5.04      Authorization of Borrowing.  The execution, delivery and performance
of each Loan Document to which it is a party, the acknowledgement of each
Guarantor Subordination Agreement and the issuance, delivery and payment of the
Notes have been duly authorized by all necessary corporate action by the
Company.

5.05      No Conflict.  The execution, delivery and performance by the Company
of this Agreement, the acknowledgement of each Guarantor Subordination Agreement
and the issuance, delivery and payment of the Notes do not and will not
(a) violate the Restated Certificate of Incorporation or Amended and Restated
Bylaws of the Company, (b) violate any provision of law applicable to the
Company, or any material order, judgment or decree of any court or other agency
of government binding on the Company, the violation of which would result in a
Material Adverse Effect, (c) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any material
Contractual Obligation of the Company, (d) result in or require the creation or
imposition of any material lien, security interest, charge or encumbrance of any
nature whatsoever upon any of its material properties or assets, or (e) require
any approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of the Company.

 

39



--------------------------------------------------------------------------------

5.06      Governmental Consents.    The execution, delivery and performance by
the Company of each Loan Document to which it is a party and each agreement,
document, or instrument required hereunder, the acknowledgment of each Guarantor
Subordination Agreement and the issuance, delivery and payment of the Notes do
not and will not require any registration with, consent or approval of, or
notice to, or other action to, with or by, any United States federal, state or
other governmental authority or regulatory body or other such person.

5.07      Binding Obligation.   This Agreement is, and each other Loan Document
to which it is a party, when executed and delivered hereunder will be, the
legally valid and binding obligations of the Company, enforceable against it in
accordance with their respective terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles relating to or limiting creditors’ rights generally.

5.08      Financial Condition.   The Company has heretofore delivered to the
Lenders a consolidated balance sheet of the Company and its Subsidiaries for the
fiscal year ended December 31, 2014, and related consolidated statements of
income, shareholders’ equity and cash flows of the Company and its Subsidiaries
for such fiscal year, audited by PricewaterhouseCoopers LLP and all other
financial statements required to be delivered pursuant to Section 6.01. All such
statements were prepared in accordance with GAAP and fairly present the
consolidated financial position of the Company and its Subsidiaries as at the
date thereof and the consolidated results of operations and statement of cash
flow of the Company and its Subsidiaries for the period then ended. Neither the
Company nor any of its Subsidiaries has any material Contingent Obligation,
liability for taxes or long-term lease which as of the date of this Agreement,
individually or in the aggregate, would, if it became absolute, result in a
Material Adverse Effect which is not reflected in the financial statements
delivered prior to the date hereof or in the notes thereto.

5.09      Changes, Etc.  Since December 31, 2014, there has been no event or
events that have, either individually or in the aggregate, resulted in a
Material Adverse Effect.

5.10      Title to Properties.  The Company and its Subsidiaries have good,
sufficient and legal title to all the properties and assets reflected in the
consolidated balance sheet referred to in Section 5.08 except as set forth in
said balance sheet or in the notes thereto, except for assets acquired or
disposed of in the ordinary course of business or as otherwise permitted by this
Agreement since December 31, 2014, and except for immaterial defects in title as
could not, individually or in the aggregate, have a Material Adverse Effect.

5.11      Litigation; Adverse Facts.  Except as set forth on Schedule 5.11
hereto, there is no action, suit, proceeding or arbitration (whether or not
purportedly on behalf of the Company or any of its Subsidiaries) at law or in
equity or before or by any United States federal, foreign, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries
or any of the Company’s or such Subsidiaries’ properties which, in the
reasonable judgment of the Company and its executive officers (assuming adverse
determination of facts which the Company in good faith believes it would not
successfully disprove, and considering damages which in their best judgment is
the maximum that would be awarded upon, and the likelihood of, an adverse
determination of the claim, or the amount which reflects their best judgment as
to that required to be paid to settle the

 

40



--------------------------------------------------------------------------------

claims) would result in a Material Adverse Effect and there is no basis known to
such executive officers for any such action, suit or proceeding. Neither the
Company nor any of its Subsidiaries is (i) in violation of any applicable Law
which would result in a Material Adverse Effect, or (ii) subject to or in
default with respect to any final judgment, writ, injunction, decree, rule or
regulation of any court or United States federal, foreign, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, which would result in a Material Adverse
Effect. There is no action, suit, proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries which provides a reasonable basis for questioning the validity
or the enforceability of any Loan Document.

5.12      Payment of Taxes.  All tax returns and reports of the Company and its
Material Subsidiaries required to be filed by any of them have been timely
filed, and all taxes, assessments, fees and other governmental charges upon the
Company and its Subsidiaries and upon their respective properties, assets,
income and franchises which are due and payable have been paid when due and
payable or bonded against, except to the extent permitted by Section 6.05. The
Company knows of no proposed tax assessment against it or any of its
Subsidiaries that would result in a Material Adverse Effect.

5.13      Agreements.  Neither the Company nor any of its Subsidiaries is a
party to or is subject to any material agreement or instrument or charter or
other internal restriction which results in a Material Adverse Effect.

5.14      Performance.  Neither the Company nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Contractual Obligation of the Company,
and no condition exists which, with the giving of notice or the lapse of time or
both, would constitute such a default, except, in any such case, where the
consequences, direct or indirect, of such default or defaults, if any, would not
result in a Material Adverse Effect.

5.15      Governmental Regulation.  Neither the Company nor any of its
Subsidiaries is subject to regulation under the Federal Power Act, the
Interstate Commerce Act or the Investment Company Act of 1940 or to any United
States federal, foreign, or state statute or regulation limiting its ability in
any material way to incur Indebtedness for money borrowed.

5.16      Employee Benefit Plans.

(a)        The Company and each of its ERISA Affiliates is in compliance in all
material respects with any applicable provisions of ERISA and the regulations
and published interpretations thereunder with respect to all Plans. Each Plan
that is intended to qualify under Section 401(a) of the Internal Revenue Code
has received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Company, nothing has occurred which would prevent,
or cause the loss of, such qualification, except to the extent any failure to
obtain or apply for such determination letter, or any such disqualification,
would not reasonably be expected to result in a Material Adverse Effect. The
Company and each ERISA Affiliate have made all required contributions to each
Plan subject to the Pension Funding Rules, and no application for a funding

 

41



--------------------------------------------------------------------------------

waiver pursuant to the Pension Funding Rules has been made with respect to any
Plan, except to the extent any failure to make such contributions, or any such
funding waiver, would not reasonably be expected to result in a Material Adverse
Effect.

(b)        There are no pending or, to the best knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Person,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)        (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability in excess of
$125,000,000; (iii) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA) in excess of $125,000,000; (iv) neither the Company nor
any ERISA Affiliate has participated in or participates in any Multiemployer
Plan the withdrawal from which would reasonably be expected to result in
liability to the Company or an ERISA Affiliate in excess of $125,000,000; and
(v) neither the Company nor any ERISA Affiliate has engaged in a transaction
subject to Section 4069 or 4212(c) of ERISA which would reasonably be expected
to result in liability to the Company or an ERISA Affiliate in excess of
$125,000,000.

5.17      Environmental Matters.    The Company conducts in the ordinary course
of business a review of the effect of existing Environmental Laws and existing
Environmental Claims on its business, operations and properties, and as a result
thereof the Company has reasonably concluded that such Environmental Laws and
Environmental Claims could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.18      Disclosure.   No representation or warranty of the Company contained
in this Agreement or any other document, certificate or written statement
furnished to the Lenders by the Company since December 31, 2014, for use in
connection with the transactions contemplated by this Agreement as of the date
of this Agreement contains any untrue statement of a material fact or omits to
state a material fact (known to the executive officers of the Company in the
case of any document or fact not furnished by it) necessary in order to make the
statements contained herein or therein not misleading except to the extent that
any such statement or omission that was untrue or misleading at the time made or
that subsequently became untrue or misleading has been superseded or corrected
by information provided to the Lenders prior to the date of this Agreement. The
projections and pro forma financial information contained in such written
materials are based upon good faith estimates and assumptions believed by the
Company to be reasonable at the time made, it being recognized by the Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results. There is no fact known to the executive
officers of the Company as of the date of this Agreement (other than matters of
a general economic nature) which materially adversely affects the business,
operations, property, assets or condition (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole, which has not been disclosed
herein or in the written materials referred to in Section 5.08 other than as
disclosed in writing to the Lenders on or before the date hereof.

 

42



--------------------------------------------------------------------------------

5.19      Subordination Agreements.      No Guarantor has any material
outstanding Indebtedness to any Affiliate of the Company which has not signed a
Guarantor Subordination Agreement, and as of the date hereof, no Guarantor has
any outstanding Guarantor Subordination Agreement.

5.20      OFAC.  Neither the Company nor any of its Subsidiaries, nor, to the
knowledge of the Company and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority in a jurisdiction in which the Loan Parties or any of the
Material Subsidiaries conduct business or (iii) located, organized or resident
in a Designated Jurisdiction.

5.21      Anti-Corruption Laws.   Except to the extent that the failure to do so
(i) would not reasonably be expected to have a Material Adverse Effect and
(ii) would not result in any non-compliance by, or other adverse impact on any
of the Lenders, Administrative Agent or Arrangers with respect to the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions, the Loan Parties or
any of the Material Subsidiaries have conducted their businesses in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions in
which the Loan Parties or any of the Material Subsidiaries conduct business, and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

ARTICLE VI.

AFFIRMATIVE COVENANTS

The Company agrees from the Closing Date until payment in full of all
Obligations and termination of the Aggregate Commitments, unless Required
Lenders shall otherwise give prior written consent, the Company will perform all
covenants in this Article VI:

6.01      Financial Statements.    The Company will maintain, and cause each of
its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit preparation
of financial statements in conformity with GAAP. The Company will deliver to the
Administrative Agent and to each Lender:

(a)        as soon as practicable and in any event not later than 55 days after
the end of each of the first three fiscal quarters of the Company, consolidated
balance sheets of the Company and its Subsidiaries as at the end of such period
and for the fiscal year to date and the related consolidated statements of
income, consolidated statements of stockholders’ equity and consolidated
statements of cash flow all in reasonable detail and certified by a Responsible
Officer of the Company that the consolidated statements (and to the best of his
or her belief, the consolidating statements) and other materials required by
this clause (a) fairly present the financial condition of the Company and its
Subsidiaries as at the dates indicated and the results of their operations for
the periods indicated, subject to changes resulting from year-end audit and
normal year-end adjustments; and

 

43



--------------------------------------------------------------------------------

(b)        as soon as practicable and in any event not later than 100 days after
the end of each fiscal year of the Company, consolidated and consolidating
balance sheets of the Company and its Subsidiaries as at the end of such year
and the related consolidated (and, as to statements of income only, consolidated
and consolidating) statements of income, stockholders’ equity and cash flow of
the Company and its Subsidiaries for such fiscal year, setting forth in each
case, in comparative form the consolidated figures for the previous year, all in
reasonable detail and (i) in the case of such consolidated financial statements,
accompanied by a report thereon of PricewaterhouseCoopers LLP or other
Registered Public Accounting Firm of recognized national standing selected by
the Company (the “Auditor”) which report shall state that such consolidated
financial statements present fairly the financial position of the Company and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flow for the periods indicated in conformity with GAAP and that
the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards and (ii) in the case of such consolidating financial
statements, certified by the chief financial or accounting officer of the
Company.

6.02      Certificates; Other Information.       The Company will deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

(a)         together with each delivery of financial statements of the Company
and its Subsidiaries pursuant to Sections 6.01(a) and (b) above, a Compliance
Certificate (i) stating that the signers have reviewed the terms of this
Agreement and the Notes and have made, or caused to be made under their
supervision, a review in reasonable detail of the transactions and condition of
the Company and its Subsidiaries during the accounting period covered by such
financial statements and that such review has not disclosed the existence during
or at the end of such accounting period, and that the signers do not have
knowledge of the existence as at the date of the Compliance Certificate, of any
condition or event which constitutes an Event of Default or Default, or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof, and (ii) demonstrating in reasonable detail compliance during
(to the extent required) and at the end of such accounting periods with the
restrictions contained in Sections 7.05 and 7.06;

(b)         together with each delivery of consolidated financial statements of
the Company and its Subsidiaries pursuant to Section 6.01(b) above, a written
statement by the independent accountants giving the report thereon (i) stating
that their audit examination has included a review of the terms of this
Agreement and the Notes as they relate to accounting matters, and (ii) stating
whether, in connection with their audit examination, any condition or event
which constitutes an Event of Default or Default has come to their attention,
and if such a condition or event has come to their attention, specifying the
nature and period of existence thereof; provided that such accountants shall not
be liable by reason of any failure to obtain knowledge of any such Event of
Default or Default that would not be disclosed in the course of their audit
examination. The Administrative Agent shall have the right, from time to time,
to discuss the affairs of the Company directly with such independent certified
public accountants;

 

44



--------------------------------------------------------------------------------

(c)        promptly upon receipt thereof, copies of all reports submitted to the
Company (including, without limitation, the Company’s Board of Directors) by the
Company’s independent accountants in connection with each annual, interim or
special audit of the consolidated financial statements of the Company made by
such accountants, including, without limitation, any comment letter submitted by
such accountants to management in connection with their annual audit; and

(d)        promptly upon their becoming available, copies of all financial
statements, reports, notices and proxy statements sent or made available
generally by the Company to its security holders or by any Subsidiary of the
Company to its security holders other than the Company or another Subsidiary,
and, promptly upon their becoming effective, and in any event within 15 days of
filing, all regular and periodic reports and all registration statements and
prospectuses that have been filed by the Company or any of its Subsidiaries with
any securities exchange or with the Securities and Exchange Commission or any
Governmental Person succeeding to any of its functions, and all press releases
and other statements made available generally by the Company or any Subsidiary
to the public concerning material developments in the business of the Company
and its Subsidiaries.

Each document required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) shall be deemed to have been delivered on the date on which the
Company posts such document on the Company’s website on the Internet at the
website address listed on Schedule 10.02, or when such document is posted on the
Securities and Exchange Commission’s website at www.sec.gov or on IntraLinks,
Syndtrak or ClearPar; provided that the Company shall deliver paper copies of
all such documents to the Administrative Agent or any Lender that requests the
Company to deliver such paper copies until a request to cease delivering paper
copies is given by the Administrative Agent or such Lender. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above in this paragraph, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Company hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Company or its securities)
(each, a “Public Lender”). The Company hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Company shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Company or its securities for purposes of the applicable federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the

 

45



--------------------------------------------------------------------------------

Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”. Notwithstanding the
foregoing, the Company shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

6.03     Notices.  The Company will notify the Administrative Agent and each
Lender:

(a)        promptly upon any executive officer of the Company obtaining
knowledge (i) of any condition or event which constitutes an Event of Default or
Default, or becoming aware that the Administrative Agent or any Lender has given
any notice or taken any other action with respect to a claimed Event of Default
or Default under this Agreement, (ii) of any condition or event which would be
required to be disclosed in a current report filed by the Company with the
Securities and Exchange Commission on Form 8-K (Items 1, 2, 4 and 6 of such Form
as in effect on the date hereof) if the Company were required to file such
reports under the Exchange Act, (iii) that any Person has given any notice to
the Company or any Subsidiary of the Company or taken any other action with
respect to a claimed default or event or condition of the type referred to in
Section 8.01, (iv) of the institution of any litigation which could reasonably
be expected to result in liability of the Company or any of its Subsidiaries
equal to or greater than $25,000,000 or any adverse determination in any
litigation involving a potential liability of the Company or any of its
Subsidiaries equal to or greater than $25,000,000, or (v) of a Material Adverse
Effect, in each case specifying the nature and period of existence of any such
condition or event, or specifying the notice given or action taken by such
holder or Person and the nature of such claimed default, Event of Default,
Default, event or condition, and what action the Company has taken, is taking
and proposes to take with respect thereto;

(b)        promptly after the acquisition of any Material Subsidiary, notice of
such acquisition;

(c)        promptly upon any executive officer of the Company obtaining
knowledge, notice of any change in any Debt Rating; and

(d)        with reasonable promptness, such other information and data with
respect to the Company or any of its Subsidiaries as from time to time may be
reasonably requested by any Lender or the Administrative Agent, including any
financial reports regularly prepared by the Company for internal use.

The notice requirement under Sections 6.03(b), (c) and (d) shall be deemed
satisfied with respect to any condition or event upon the filing by the Company
of a report with the Securities and Exchange Commission on Form 8-K with respect
thereto.

6.04      Corporate Existence, etc.  Except as permitted or not prohibited in
Section 7.03, the Company will at all times preserve and keep in full force and
effect its corporate existence and rights and franchises material to its
business and those of each of its Material Subsidiaries; provided that the
corporate existence and the rights and franchises of any Material Subsidiary may
be terminated or permitted to lapse if such termination or lapse is in the best
interest of the Company, is approved by the Board of Directors of the Company
and is not materially disadvantageous to the holder of any Note.

 

46



--------------------------------------------------------------------------------

6.05      Payment of Taxes and Claims; Tax Consolidation.   The Company will,
and will cause each of its Material Subsidiaries to, pay all taxes, assessments
and other governmental charges imposed upon it or any of its properties or
assets or in respect of any of its franchises, business, income or property
before any penalty or interest accrues thereon, and all claims (including,
without limitation, claims for labor, services, materials and supplies) for sums
which have become due and payable and which by law have or may become a Lien
upon any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such charge or claim
need be paid if being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor. The Company will not, nor will it permit any
Material Subsidiary to, file or consent to the filing of any consolidated income
tax return with any Person other than the Company or a Subsidiary of the
Company.

6.06      Maintenance of Properties; Insurance.  Except as permitted or not
prohibited in Section 7.03, the Company will maintain or cause to be maintained
in good repair, working order and condition all material properties (other than
obsolete properties) used or useful in the business of the Company and its
Material Subsidiaries and from time to time will make or cause to be made all
appropriate repairs, renewals, substitutions and replacements thereof. The
Company will maintain or cause to be maintained, with financially sound and
reputable insurers, insurance with respect to its properties and business and
the properties and business of its Material Subsidiaries against loss or damage
of the kinds customarily insured against by corporations of established
reputation engaged in the same or similar businesses and similarly situated, of
such types and in such amounts as are customarily carried under similar
circumstances by such other corporations; provided that the Company may maintain
a program of self insurance for the Company and its Material Subsidiaries in
accordance with sound business practices.

6.07      Inspection of Property and Books and Records.  The Company shall
maintain and shall cause each of its Subsidiaries to maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Company and such Subsidiaries.
The Company will permit any authorized representatives designated by any Lender
at the expense of that Lender, to visit and inspect any of the properties of the
Company or any of its Subsidiaries, including its and their financial and
accounting records, and to make copies and take extracts therefrom (but not
records relating to intellectual property), and to discuss its and their
affairs, finances and accounts with its and their officers and independent
public accountants, all upon reasonable notice and at such reasonable times
during normal business hours and as often as may be reasonably requested.

6.08      Use of Proceeds of Loans.   The Company shall use the proceeds of
Loans for general lawful corporate purposes, including, without limitation
financing working capital and capital expenditures, lending to its Subsidiaries
and acquiring other Persons or businesses so long as the acquisition is approved
by the board of directors of the Person being acquired.

6.09      Environmental Laws.   The Company shall maintain and shall cause each
of its Subsidiaries to, conduct its operations and keep and maintain its
property in compliance with all Environmental Laws, except where the failure to
do so could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

47



--------------------------------------------------------------------------------

6.10      Subordination Agreements.    If from time to time any Guarantor has
any material outstanding obligations owing to any Affiliate of the Company which
has not signed a Guarantor Subordination Agreement, the Company shall cause such
Affiliate to execute and deliver a Guarantor Subordination Agreement and deliver
to the Administrative Agent a signature and incumbency certificate of the
officers of each such Affiliate and cause such Guarantor to acknowledge each
such agreement.

6.11      Compliance with Laws.  The Company shall maintain and shall cause each
of its Subsidiaries to, comply in all material respects with the requirements of
all Laws applicable to it, except in such instances in which (i) such
requirement of Laws is being contested in good faith by appropriate proceedings
diligently conducted or a bona fide dispute exists with respect thereto; or
(ii) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.12      Additional Guarantors.    The Company may from time to time, with the
reasonable approval of the Administrative Agent, designate a Domestic Subsidiary
that is a Material Subsidiary as a Guarantor, and (a) within 30 days of such
approval by the Administrative Agent, cause such Person to become a Guarantor by
executing and delivering to the Administrative Agent a Guaranty Joinder
Agreement or such other document as the Administrative Agent shall reasonably
deem appropriate for such purposes and (b) deliver to the Administrative Agent
(x) documents of the types referred to in clauses (iv), (v), (vi) and (vii) of
Section 4.01(a) and, if applicable, Section 6.10, (y) favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a) above), all in form, content and scope reasonably satisfactory to the
Administrative Agent and (z) such other assurances, certificates, documents or
consents as the Administrative Agent may reasonably require.

6.13      Anti-Corruption Laws.  Except to the extent that the failure to do so
(i) would not reasonably be expected to have a Material Adverse Effect and
(ii) would not result in any non-compliance by, or other adverse impact on any
of the Lenders, Administrative Agent or Arrangers with respect to the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions, the Loan Parties and
the Material Subsidiaries conduct their businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions in which the Loan
Parties or any of the Material Subsidiaries conduct business, and maintain
policies and procedures designed to promote and achieve compliance with such
laws.

ARTICLE VII.

NEGATIVE COVENANTS

The Company agrees from the Closing Date until payment in full of all
Obligations and termination of the Aggregate Commitments, unless Required
Lenders shall otherwise give prior written consent, the Company will perform all
covenants in this Article VII.

 

48



--------------------------------------------------------------------------------

7.01      Indebtedness.   The Company will not, and will not permit any of its
Material Subsidiaries to, directly or indirectly incur, assume, guaranty or
otherwise become directly or indirectly liable with respect to any Indebtedness;
except:

(a)        Indebtedness permitted to be secured under Section 7.02;

(b)        Non-Priority Indebtedness of the Company;

(c)        Non-Priority Indebtedness of Material Subsidiaries of the Company
(other than Indebtedness permitted under section 7.01(d)) not exceeding 20% of
Consolidated Net Worth in the aggregate at any time; and

(d)        Non-Priority Indebtedness of Material Subsidiaries owed to the
Company or any other Subsidiary.

7.02      Liens.   The Company will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of the Company or any
Subsidiary except:

(a)         Liens securing Indebtedness for borrowed money not exceeding,
together with the aggregate outstanding face amount of sales or discounting of
notes or receivables permitted under Section 7.04(d), $100,000,000 in aggregate
principal amount at any time;

(b)         Liens existing on the date hereof;

(c)         Liens securing Indebtedness under Permitted Accounts Receivable
Financing Facilities or otherwise arising under transactions permitted pursuant
to Section 7.04;

(d)         Liens listed on Schedule 7.02;

(e)         Liens on newly-acquired Capital Assets; provided that such Liens on
Capital Assets located in the United States shall not secure Indebtedness for
borrowed money in excess of $25,000,000; and

(f)         Liens incurred as a result of margin or other security posting
requirements as required or specified by law, rule or regulation in connection
with hedging or mitigation of commercial risks activity and not for speculative
purposes.

7.03      Restriction on Fundamental Changes.

(a)         The Company shall not, and shall not permit any of its Material
Subsidiaries to, engage in any material line of business substantially different
from those lines of business carried on by it on the date hereof.

 

49



--------------------------------------------------------------------------------

(b)        The Company shall not, and shall not suffer or permit any of its
Material Subsidiaries to, merge, consolidate with or into, or convey, transfer,
lease or otherwise dispose of whether in one transaction or in a series of
transactions, all or substantially all, of its assets to or in favor of any
Person, except:

(i)        (A) the Company may merge or consolidate with any other Person
provided that the Company shall be the continuing or surviving corporation, and
(B) any Material Subsidiary may merge or consolidate with any other Person
provided that the Company or a Material Subsidiary shall be the continuing or
surviving corporation; provided, further, that (1) if any transaction shall be
between a Subsidiary and a wholly-owned Subsidiary, a wholly-owned Subsidiary
shall be the continuing or surviving corporation, (2) no Default or Event of
Default shall result from such merger or consolidation, and (3) except where a
wholly-owned Subsidiary merges or consolidates with another wholly-owned
Subsidiary or the Company, no Default or Event of Default shall exist prior to
such merger or consolidation; and

(ii)        any Subsidiary of the Company may sell all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Company or another
wholly-owned Subsidiary of the Company; provided that, in the event that any
such Subsidiary that sells all or substantially all of its assets (upon
voluntary liquidation or otherwise) to another wholly-owned Subsidiary of the
Company is a Guarantor and such wholly-owned Subsidiary of the Company is not a
Guarantor, then such wholly-owned Subsidiary shall guarantee the Obligations
under this Agreement and the other Loan Documents pursuant to a guaranty
agreement in form and substance reasonably satisfactory to the Administrative
Agent.

7.04      Sale or Discount of Receivables.  The Company will not, and will not
permit any of its Domestic Subsidiaries to, directly or indirectly, sell with or
without recourse, or discount or otherwise sell for less than the face value
thereof any of its notes or accounts receivable, except:

(a)        discounts offered in the ordinary course of business for early
payment of accounts receivable and negotiated settlements of bad debts and
disputed accounts receivable in the ordinary course of business;

(b)        sales of accounts receivable where the Company believes in good faith
that the collectability of such accounts receivable is or may be jeopardized by
the distressed financial condition of the obligor under such accounts
receivable;

(c)        sales of accounts receivable under Permitted Accounts Receivable
Financing Facilities; and

(d)        sales or discounting of any other notes or receivables, the aggregate
outstanding face amount of which does not exceed, together with the aggregate
outstanding principal amount of secured Indebtedness permitted under
Section 7.02(a), $100,000,000 in the aggregate at any time.

7.05      Leverage Ratio.  The Company shall not permit, as of the last day of
each fiscal quarter, the ratio of (a) Consolidated Funded Indebtedness as of
such date to (b) Consolidated EBITDA for the four consecutive fiscal quarters
ending on such date, to be greater than 3.50 to 1.

 

50



--------------------------------------------------------------------------------

7.06      Interest Coverage Ratio.  The Company shall not permit, as of the last
day of each fiscal quarter, the ratio of (a) Consolidated EBITDA for the four
consecutive fiscal quarters ending on such date to (b) interest incurred for the
four consecutive fiscal quarters ending on such date, including capitalized
interest and without regard to interest income, to be less than 3.50 to 1.

7.07      Margin Regulations.   No portion of the proceeds of any borrowing
under this Agreement shall be used by the Company for the purpose of
“purchasing” or “carrying” any Margin Stock in any manner that would cause any
Lender to be in violation of Regulation U, of the Federal Reserve Board (or any
other regulation of the Federal Reserve Board) or the Exchange Act, in each case
as in effect on the date or dates of such borrowing and the use of such
proceeds.

7.08      Independence of Covenants.      All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of an Event of Default or Default if such action is taken or
condition exists.

7.09      Sanctions.    The Loan Parties will not, directly or, to the knowledge
of the Company, indirectly, use the proceeds of any Borrowing, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, or otherwise) of Sanctions.

7.10      Anti-Corruption Laws.  The Loan Parties will not, directly or, to the
knowledge of the Company, indirectly use the proceeds of any Borrowing for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions in which the Loan Parties or any of the Material
Subsidiaries conduct business.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01      Events of Default.  Any of the following conditions or events shall
constitute an “Event of Default:”

(a)         Failure to Make Payments When  Due.   (i) Failure by any Loan Party
to pay any required payment of principal under this Agreement or of any Loan or
any Notes, when due, whether at stated maturity, by acceleration, by notice of
prepayment or otherwise, (ii) failure by any Loan Party to pay any required
payment of interest under this Agreement or on any Loan or any Note or any fees
payable pursuant to Article II for a period of five days or more after the date
such payment is due, or (iii) failure by any Loan Party to pay any other amount
due under this Agreement within 90 days after written notice thereof; or

 

51



--------------------------------------------------------------------------------

(b)        Default in Other Agreements.   (i)  Failure of the Company or any of
its Material Subsidiaries to pay or any default in the payment of any principal
or interest on any Indebtedness in an amount exceeding $50,000,000 or any
default in any other obligation for the payment of money in an amount in excess
of $50,000,000 beyond any period of grace allowed; or (ii) any breach or default
(unless cured or waived) with respect to any other term of any evidence of such
other Indebtedness for borrowed money in an amount exceeding $50,000,000 or of
any loan agreement, mortgage, indenture or other agreement relating thereto, and
such breach or default continues after the applicable grace or notice period, if
any, specified in the document relating thereto, if the effect of such failure,
default or breach is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness for borrowed money to become or be declared due prior to its
stated maturity; or

(c)        Breach of Certain Covenants.  Failure of the Company to perform or
comply with any term or condition contained in Sections 6.03(a), 6.04, 6.12 or
Article VII of this Agreement; or

(d)        Breach of Warranty.      Any of the Company’s or any other Loan
Party’s representations or warranties made in any Loan Document in writing
pursuant hereto or in connection herewith shall be false in any material respect
on the date as of which made; or

(e)        Other Defaults Under Loan Documents.   Failure of any Loan Party to
perform or comply with any other term or condition contained in any Loan
Document to which it is a party thereto, other than the conditions referred to
in subsections (a), (b), (c) and (d) above, and such default shall not have been
remedied or waived within 30 days after receipt of notice from the
Administrative Agent or any Lender of such default; or

(f)        Involuntary Bankruptcy; Appointment of Receiver, etc.    (i) A court
having jurisdiction in the premises shall enter a decree or order for relief in
respect of the Company or any of its Material Subsidiaries in an involuntary
case under any applicable Debtor Relief Law now or hereafter in effect, which
decree or order is not stayed, or (ii) any other similar relief shall be granted
under any applicable federal or state or applicable foreign Law; a petition for
an involuntary case shall be filed against the Company or any of its Material
Subsidiaries under any applicable Debtor Relief Law now or hereafter in effect
or a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company or any of its Material
Subsidiaries, or over all or substantially all of its property, shall have been
entered; or an interim receiver, trustee or other custodian of the Company or
any of its Material Subsidiaries for all or substantially all of the property of
the Company or any of its Material Subsidiaries shall be appointed
involuntarily; and the continuance of any such events in clause (ii) for 45 days
unless dismissed, bonded or discharged; or

(g)        Voluntary Bankruptcy; Appointment of Receiver, etc.  The Company or
any of its Material Subsidiaries shall have an order for relief entered with
respect to it or commence a voluntary case under any applicable Debtor Relief
Law now or hereafter in effect, or shall consent to the entry of an order for
relief in any involuntary case, or to the conversion from an involuntary case,
under any such law, or shall consent to the appointment of or taking possession

 

52



--------------------------------------------------------------------------------

by a receiver, liquidator, sequestrator, trustee or other custodian for all or
substantially all of its property; the making by the Company or any of its
Material Subsidiaries of any assignment for the benefit of creditors; or the
inability or failure of the Company or any of its Material Subsidiaries, or the
admission by the Company or any of its Material Subsidiaries in writing of its
inability, to generally pay its debts as such debts become due; or the Board of
Directors of the Company or any of its Material Subsidiaries adopts any
resolution or otherwise takes action to approve any of the foregoing; or

(h)         Judgments.  Any final money judgment involving in any case an amount
in excess of $25,000,000 or in excess of $50,000,000 in the aggregate at any one
time for all final judgments shall be entered or filed against the Company or
any Material Subsidiary or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of 45 days or in any
event later than five days prior to the date of any proposed sale thereunder; or

(i)          Dissolution.  Any order, judgment or decree shall be entered
against the Company or any Material Subsidiary decreeing the dissolution or
split up of the Company and such order shall remain undischarged or unstayed for
a period in excess of 30 days; or

(j)          ERISA.  (i) An ERISA Event occurs, or (ii) the Company or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $125,000,000; or

(k)         Loss of Property.  All, or a substantial part of, the property,
assets or business of the Company or any Material Subsidiary shall be condemned
or seized and such condemnation or seizure shall have (after taking into account
any insurance or condemnation award) a Material Adverse Effect; or

(l)          Cessation of Business.  The Company or any Material Subsidiary
shall at any time voluntarily or involuntarily suspend its business or a
substantial part thereof which would constitute a substantial part of the
business of the Company and its Subsidiaries, taken as a whole, and would have a
Material Adverse Effect; or

(m)        Change of Control.  There occurs any Change of Control.

8.02       Remedies.  If any Event of Default occurs, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
(a) declare the Commitment of each Lender to be terminated, whereupon such
Commitments shall forthwith be terminated; (b) declare the unpaid principal
amount of all outstanding Loans, all interest accrued and unpaid thereon, and
all other amounts owing or payable hereunder or under any other Loan Document to
be immediately due and payable; without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Company; and
(c) exercise on behalf of itself and the Guaranteed Parties all rights and
remedies available to it and the Guaranteed Parties under the Loan Documents or
applicable Law; provided, however, that upon the occurrence of any event
specified in paragraph (f) or (g) of Section 8.01 above (in the case of
clause (ii) of paragraph (f) upon the expiration of the 45-day period mentioned
therein), the

 

53



--------------------------------------------------------------------------------

obligation of each Lender to make Loans shall automatically terminate and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of the Administrative Agent or any Lender.

8.03      Application of Funds.      After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations in respect of the Loan Documents shall, subject to
the provisions of Section 2.13, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including reasonable fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III), ratably among them
in proportion to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

8.04      Rights Not Exclusive.   The rights provided for in this Agreement and
the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01      Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Company shall not have rights as a third party
beneficiary of any of such provisions.

 

54



--------------------------------------------------------------------------------

9.02      Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03      Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Company or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this

 

55



--------------------------------------------------------------------------------

Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04     Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05     Delegation of Duties.  The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06     Resignation of Administrative Agent.   The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Company. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Company, to appoint a successor, which shall be
(a) a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States, and (b) consented to by the Company at all
times other than during the existence of an Event of Default (such consent of
the Company not to be unreasonably withheld or delayed). If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, after
consulting with the Company, on behalf of the Lenders, appoint

 

56



--------------------------------------------------------------------------------

a successor Administrative Agent meeting the qualifications set forth above,
which successor shall be consented to by the Company at all times other than
during the existence of an Event of Default (such consent of the Company not to
be unreasonably withheld or delayed); provided that if the Administrative Agent
shall notify the Company and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

9.07     Non-Reliance on Administrative Agent and Other Lenders.    Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08     No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Arrangers, the Co-Syndication Agents or the Co-Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender.

 

57



--------------------------------------------------------------------------------

9.09     Administrative Agent May File Proofs of Claim.   In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.10     Guaranty Matters.    The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.

ARTICLE X.

MISCELLANEOUS

10.01   Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a)        waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

 

58



--------------------------------------------------------------------------------

(b)        extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)        postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

(d)        reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Company or any other Person to pay interest at the Default
Rate;

(e)        change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(f)        change Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender directly
affected thereby; or

(g)        release all or substantially all the value of the Guaranty without
the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) any Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

10.02    Notices; Effectiveness; Electronic Communication.

(a)        Notices Generally.    Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)        if to the Company or the Administrative Agent to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and

(ii)       if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

 

59



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)        Electronic Communications.   Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, then such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received by the
intended recipient upon the posting thereof, provided that the intended
recipient is immediately delivered notice of such posting at the e-mail address
most recently provided to the Administrative Agent by such recipient; provided
further that if the relevant notice or communication is not posted during the
normal business hours of the recipient, then such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

(c)        The Platform.      THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY

 

60



--------------------------------------------------------------------------------

OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Company’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Company, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d)        Change of Address, Etc.  Each of the Company and the Administrative
Agent may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Company and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States federal or state securities laws.

(e)        Reliance by Administrative Agent and Lenders.   The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Loan Notices) purportedly given by or on behalf of the
Company even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Company. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03    No Waiver; Cumulative Remedies; Enforcement.      No failure by any
Guaranteed Party or the Administrative Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor

 

61



--------------------------------------------------------------------------------

shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Guaranteed Parties; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising set-off rights in accordance with Section 10.08 (subject to the terms
of Section 2.11), or (c) any Lender form filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) or (c) of the preceding
proviso and subject to Section 2.11, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04   Expenses; Indemnity; Damage Waiver.

(a)        Costs and Expenses.  The Company shall pay (i) all actual and
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the actual and reasonable fees, charges and disbursements
of counsel for the Administrative Agent), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b)        Indemnification by the Company.        The Company shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Company or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated

 

62



--------------------------------------------------------------------------------

hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed by Section 3.01 and Section 10.06(c) or Section 10.06(d)), (ii) any
Loan or the use or proposed use of the proceeds therefrom, or (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Company or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Company or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c)        Reimbursement by Lenders.  To the extent that the Company for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.10(d).

(d)        Waiver of Consequential Damages, Etc.    To the fullest extent
permitted by applicable Law, the Company shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e)        Payments.  All amounts due under this Section shall be payable not
later than 30 days after demand therefor.

(f)        Survival.  The agreements in this Section and the indemnity
provisions of Section 10.02(e) shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

63



--------------------------------------------------------------------------------

10.05   Payments Set Aside.    To the extent that any payment by or on behalf of
the Company is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06   Successors and Assigns.

(a)        Successors and Assigns Generally.   The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Company may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

64



--------------------------------------------------------------------------------

(b)        Assignments by Lenders.   Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans; provided
that any such assignment shall be subject to the following conditions:

(i)        Minimum Amounts.

 (A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 (B)        in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii)       Proportionate Amounts.    Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii)      Required Consents.    No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 (A)        the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten (10)
Business Days after having received notice thereof; and

 (B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to be
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(iv)      Assignment and Assumption.    The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

65



--------------------------------------------------------------------------------

(v)        No Assignment to Certain Persons.  No such assignment shall be made
to (A) the Company or any of the Company’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) a natural person.

(vi)       Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Company (at its expense) shall execute and deliver
a Note to the assignee Lender. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

(c)        Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Company (and such agency being subject to Section 9.03 hereof
and solely for tax purposes), shall maintain at the Administrative Agent’s
Office a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the

 

66



--------------------------------------------------------------------------------

Register shall be conclusive, and the Company, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation or designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d)        Participations.  Any Lender may at any time, without the consent of,
or notice to, the Company or the Administrative Agent, sell participations to
any Person (other than a natural person, a Defaulting Lender or the Company or
any of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans; provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Company, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company (such agency relationship being
subject to Section 9.03 hereunder), solely for tax purposes, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided,
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
The Administrative Agent shall have no responsibility for establishing or
maintaining a Participant Register with respect to any Lender or Participant.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Company agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender.

(e)        Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05 than
the applicable Lender would have

 

67



--------------------------------------------------------------------------------

been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Company’s prior written consent. A Participant shall not be entitled to
the benefits of Section 3.01 unless (i) in the case of a Participant that would
be a Foreign Lender if it were a Lender, the Company is notified of the
participation sold to such Participant and (ii) such Participant agrees, for the
benefit of the Company, to comply with Section 3.01(e) as though it were a
Lender.

(f)        Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

10.07   Treatment of Certain Information; Confidentiality.        Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and will agree to be
obligated to keep such Information confidential), (b) to the extent requested by
any regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority purporting to have jurisdiction over it, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
provided that the Administrative Agent or the Lender, as the case may be, shall
disclose only the information required by such request and shall, to the extent
permitted by applicable Law, notify the Company in advance of such disclosure so
that the Company may seek an appropriate protective order, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement in writing containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.12(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Company and its obligations, (g) with the consent of the Company or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Company.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Company or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

68



--------------------------------------------------------------------------------

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.

10.08   Set-off.  In addition to any rights now or hereafter granted under
applicable Law and not by way of limitation of any such rights, upon the
occurrence of and during the continuance of any Event of Default (after the
giving of any notice and the expiration of any grace period contained in the
definition thereof), each Lender, each of its Affiliates and each subsequent
holder of any Note is hereby authorized by the Company at any time or from time
to time, without notice to the Company, or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate any and all
deposits (including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured but not including trust accounts) and
any other indebtedness at any time held or owing by that Lender or Affiliate
(including, without limitation, branches or agencies of such Lender or Affiliate
wherever located) or that subsequent holder to or for the credit or the account
of the Company and to apply any such amounts in accordance with the provisions
of Section 2.11 irrespective of whether or not that Lender, Affiliate or that
subsequent holder shall have made any demand hereunder and whether or not such
deposits or other indebtedness are otherwise fully secured and that Lender,
Affiliate and subsequent holder is hereby irrevocably authorized to permit such
setoff and appropriation; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.13 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Company and the Administrative Agent after any such set-off and
application made by such Lender or Affiliate; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.

10.09   Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Loans hereunder.

 

69



--------------------------------------------------------------------------------

10.10   Counterparts; Integration; Effectiveness.  This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when they shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement and any other Loan Document by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement and the other Loan Documents.

10.11   Survival of Representations and Warranties.      All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

10.12   Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13   Replacement of Lenders.  If (i) any Lender requests compensation under
Section 3.04, (ii) the Company is required to pay any additional amount to any
Lender or any Governmental Person for the account of any Lender pursuant to
Section 3.01, (iii) any Lender is not obligated to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, (iv) any Lender is a Defaulting Lender, (v) any Lender has not
consented to a proposed amendment, modification or waiver under this Agreement
that requires the consent of the Required Lenders pursuant to Section 10.01 (but
excluding in each case any Lender that has not consented to a proposed
amendment, modification or waiver under this Agreement that requires consent of
such Lender pursuant to either proviso contained in Section 10.01) of which such
proposed amendment, modification or waiver has otherwise been approved by the
Required Lenders, or (vi) any other circumstance exists hereunder that gives the

 

70



--------------------------------------------------------------------------------

Company the right to replace a Lender as a party hereto, then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
(the “Replacement Lender”) that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a)        the Company shall have paid or caused to be paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

(b)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts);

(c)        in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d)        such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14   Applicable Law.

(a)        This Agreement, any Notes and the other Loan Documents (other than
the Guaranty which shall be governed by California law) shall be governed by,
and shall be construed and enforced in accordance with, the internal laws of the
State of New York, without regard to conflicts of laws principles.

(b)        Any legal action or proceeding with respect to this Agreement may be
brought in the courts of the State of New York sitting in the county of New York
or of the United States for the Southern District of such State, and by
execution and delivery of this Agreement, each of the Administrative Agent, the
Company and the Lenders consents, for itself and in respect of its property, to
the non-exclusive jurisdiction of those courts. Each of the Administrative
Agent, the Company and the Lenders irrevocably waives any objection to the
laying of forum non conveniens, which it may now or hereafter have to the
bringing of any action or proceeding in such jurisdiction in respect of this
Agreement or any other Loan Document. The Administrative Agent, the Company and
the Lenders each waive personal service of any summons, complaint or other
process, which may be made by any other means permitted by New York law.

10.15   Waiver of Right to Trial by Jury.   EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT

 

71



--------------------------------------------------------------------------------

OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.16   No Advisory or Fiduciary Responsibility.   In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Company and its Affiliates,
on the one hand, and the Administrative Agent and the Arrangers, on the other
hand, (B) the Company has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Company is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Arranger and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Company or any of its Affiliates or any
other Person and (B) neither the Administrative Agent, the Arrangers nor any
Lender has any obligation to the Company or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents and (iii) the Administrative Agent,
each Arranger and the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Company and its Affiliates, and neither the Administrative Agent, the
Arrangers nor any Lender has any obligation to disclose any of such interests to
the Company or its Affiliates. To the fullest extent permitted by law, the
Company hereby waives and releases any claims that it may have against the
Administrative Agent, any Arranger and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17   Electronic Execution of Assignments and Certain Other Documents.   The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, waivers and consents) shall
be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any

 

72



--------------------------------------------------------------------------------

other similar state laws based on the Uniform Electronic Transactions Act;
provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

10.18   USA PATRIOT Act.   Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Company in accordance with the Act. The
Company shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amended and
Restated Credit Agreement to be duly executed and delivered by their proper and
duly authorized officers as of the day and year first above written.

 

MATTEL, INC.

By:

/s/ Mandana Sadigh

Name:  

Mandana Sadigh

Title:

Senior Vice President and Treasurer

 

Mattel, Inc.

Seventh Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

By: /s/ Erick M. Truette Name: Erick M. Truette Title: Vice President

 

Mattel, Inc.

Seventh Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By: /s/ J. Casey Cosgrove Name: J. Casey Cosgrove Title: Director

 

 

Mattel, Inc.

Seventh Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A.

By: /s/ Richard D. Rivera Name: Richard D. Rivera Title: Vice President

 

Mattel, Inc.

Seventh Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.

By: /s/ Sid Khanolkar Name: Sid Khanolkar Title: Director

 

Mattel, Inc.

Seventh Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.

By: /s/ David Lim Name: David Lim Title: Authorized Signatory

 

Mattel, Inc.

Seventh Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A.

By: /s/ Lauren Hom Name: Lauren Hom Title: Director

 

Mattel, Inc.

Seventh Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

By: /s/ Gordon MacArthur Name: Gordon MacArthur Title: Authorized Signatory

 

Mattel, Inc.

Seventh Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION

By: /s/ Jean Frammolino Name: Jean Frammolino Title: VP, Senior Relationship
Manager

 

Mattel, Inc.

Seventh Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.

By: /s/ Michael King Name: Michael King Title: Authorized Signatory

 

Mattel, Inc.

Seventh Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION

By: /s/ Marianne T. Meil Name: Marianne T. Meil Title: Senior Vice President

 

Mattel, Inc.

Seventh Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MANUFACTURERS & TRADERS

TRUST COMPANY

By: /s/ Lauren Ferranti Name: Lauren Ferranti Title: AVP

 

Mattel, Inc.

Seventh Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA

By: /s/ Eugene Dempsey Name: Eugene Dempsey Title: Director

 

Mattel, Inc.

Seventh Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

By: /s/ Kurban H. Merchant Name: Kurban H. Merchant Title: Vice President

 

Mattel, Inc.

Seventh Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY

By: /s/ Elizabeth Willis Name: Elizabeth Willis Title: Vice President

 

Mattel, Inc.

Seventh Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

DBS BANK LTD.

By: /s/ Yeo How Ngee Name: Yeo How Ngee Title: Managing Director

 

Mattel, Inc.

Seventh Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE

By: /s/ Yao Wang Name: Yao Wang Title: Director

 

Mattel, Inc.

Seventh Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND

APPLICABLE PERCENTAGES

 

 

 

Lender

 

Commitment  

 

 

      Applicable        
       Percentage        

 

 

 

Bank of America, N.A.

 

 $ 195,000,000.00   12.187500%   

 

Citibank N.A.

 

 $ 195,000,000.00   12.187500%   

 

Wells Fargo Bank, N.A.

 

 $ 195,000,000.00   12.187500%   

 

Mizuho Bank, Ltd.

 

 $ 125,000,000.00   7.812500%   

 

MUFG Union Bank, N.A.

 

 $ 125,000,000.00   7.812500%   

 

Royal Bank of Canada

 

 $ 125,000,000.00   7.812500%   

 

HSBC Bank USA, National Association

 

 $    95,000,000.00   5.937500%   

 

Morgan Stanley Bank, N.A.

 

 $    95,000,000.00   5.937500%   

 

KeyBank National Association

 

 $    75,000,000.00   4.687500%   

 

Manufacturers & Traders Trust Company

 

 $    75,000,000.00   4.687500%   

 

The Bank of Nova Scotia

 

 $    75,000,000.00   4.687500%   

 

U.S. Bank National Association

 

 $    75,000,000.00   4.687500%   

 

Branch Banking and Trust Company

 

 $    50,000,000.00   3.125000%   

 

DBS Bank Ltd.

 

 $    50,000,000.00   3.125000%   

 

Société Générale

 

 $    50,000,000.00   3.125000%   

 

Total

 

  $1,600,000,000.00       100.0000%   

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 5.03

MATERIAL SUBSIDIARIES OF THE COMPANY

 

Subsidiaries

 

  Jurisdiction of  
Organization

 

    Parent    

 

Voting Securities
Directly or
    Indirectly Owned    
By Parent

 

 

 American Girl, LLC

Delaware Mattel, Inc. 100%

 American Girl Brands, LLC

Delaware Mattel, Inc. 100%

 Fisher-Price, Inc.

Delaware Mattel, Inc. 100%

 Mattel Asia Pacific Sourcing Limited

Hong Kong Mattel, Inc. 100%

 Mattel Europa B.V.

The Netherlands Mattel, Inc. 100%

 Mattel Europe Holdings B.V.

The Netherlands Mattel, Inc. 100%

 Mattel Europe Marketing B.V.

The Netherlands Mattel, Inc. 100%

 Mattel Finance, Inc.

Delaware Mattel, Inc. 100%

 Mattel Foreign Holdings, Ltd.

Bermuda Mattel, Inc. 100%

 Mattel International Finance B.V.

The Netherlands Mattel, Inc. 100%

 Mattel International Holdings B.V.

The Netherlands Mattel, Inc. 100%

 Mattel Investment, Inc.

Delaware Mattel, Inc. 100%

 Mattel Marketing Holdings Pte. Ltd.

Singapore Mattel, Inc. 100%

 Mattel Overseas Operations Ltd.

Bermuda Mattel, Inc. 100%

 Mattel Overseas, Inc.

California Mattel, Inc. 100%

 Mattel Sales Corp.

California Mattel, Inc. 100%

 Mattel UK Holdings Ltd

United Kingdom     Mattel, Inc. 100%

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 5.11

MATERIAL LITIGATION

None.

 

S-3



--------------------------------------------------------------------------------

SCHEDULE 7.02

CERTAIN LIENS

1.          Liens for taxes, assessments or governmental charges or claims the
payment of which is not at the time required by Section 7.02;

2.          Statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law incurred in the ordinary
course of business for sums not yet delinquent or being contested in good faith,
if such reserve or other appropriate provision, if any, as shall be required by
GAAP shall have been made therefor;

3.          Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money bonds
and other similar obligations (exclusive of obligations for the payment of
borrowed money);

4.          Any attachment or judgment Lien, if the judgment or order it secures
is less than $25,000,000, or $50,000,000 in the aggregate for all such judgments
or orders in any calendar year; or any other attachment or judgment Lien, if the
judgment or order it secures shall, within 45 days after the entry thereof, have
been discharged or execution thereof stayed pending appeal, or shall have been
discharged within 45 days after the expiration of any such stay;

5.          Leases or subleases granted to others not interfering with the
ordinary conduct of the business of the Company or any of its Subsidiaries;

6.          Easements, rights-of-way, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering with the ordinary conduct of the business of the Company or any of
its Subsidiaries;

7.          Any interest or title of a lessor under any lease;

8.          Liens made in connection with a non-U.S. receivables facility on
market terms; and

9.          Liens made in connection with customary ordinary course
non-statutory bank liens in respect of bank accounts.

 

S-4



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

COMPANY:

Mattel, Inc.

333 Continental Boulevard

El Segundo, California 90245

Attention:       Mandana Sadigh, Senior Vice President and Treasurer

Telephone:     310-252-3035

Facsimile:       310-252-4190

Electronic Mail:  mandana.sadigh@mattel.com

Website Address:        www.mattel.com

U.S. Taxpayer Identification Number:    95-1567322

with a copy to:

Mattel, Inc. Law Department - M1-1225

333 Continental Boulevard

El Segundo, CA 90245-5012

Attention:       Robert Normile, Executive Vice President, Chief Legal Officer
and Secretary

Fascimile:       310-252-2567

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office:

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

101 North Tryon Street

One Independence Center

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attention: Rose Bollard

Telephone: 980-386-2881

Telecopier: 704-409-0355

Electronic Mail: rose.bollard@baml.com

Remittance Instructions:

Bank of America, N.A. Charlotte, NC

ABA No.:  026-009-593 New York, NY

Account No.:   1366212250600

Attn: Corporate Credit Services, Charlotte NC

Ref: Mattel, Inc.

 

S-5



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

(for financial statements, compliance certificates, maturity extension and
commitment change notices, etc)

Bank of America, N.A.

Agency Management

900 West Trade Street

Gateway Village

Mail Code: NC1-026-06-03

Charlotte, NC 28255-0001

Attention: Erik M. Truette

Telephone: 980.387.5451

Telecopier: 704.409.0015

Electronic Mail: erik.m.truette@baml.com

 

S-6



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:                         ,           

To:       Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Seventh Amended and Restated Credit Agreement,
dated as of June 8, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Mattel, Inc., a
Delaware corporation (the “Company”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned hereby requests or confirms a prior telephonic notice requesting
(select one):

 

¨  A Borrowing of Loans

¨  A conversion or continuation of Loans

 

1.

On                                                   (a Business Day).

2.

In the amount of $                              .

3.

Comprised of                                                            .

                         [Type of Loan requested]

4.         For Eurodollar Rate Loans: with an Interest Period of
                         [days][months].

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.

 

MATTEL, INC. By:

 

Name:

 

Title:

 

 

A-1

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SEVENTH AMENDED AND RESTATED NOTE

 

                               

FOR VALUE RECEIVED, the undersigned (the “Company”) hereby promises to pay to
                                            or its registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Company under that certain Seventh Amended and Restated Credit Agreement,
dated as of June 8, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among the Company, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

The Company promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to the Administrative Agent for the account
of the Lender in Dollars in immediately available funds at the Administrative
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum interest rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.
[If the Lender was a party to the Existing Credit Agreement, this Note amends
and restates any promissory note executed and delivered by the Company in favor
of the Lender in connection with such Existing Credit Agreement.]

The Company, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

B-1

Form of Seventh Amended and Restated Promissory Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

MATTEL, INC. By

 

Name

 

Title

 

 

B-2

Form of Seventh Amended and Restated Promissory Note



--------------------------------------------------------------------------------

TRANSACTIONS ON NOTE

 

Date

Type of

Loan Made

Amount of

Loan Made

End of

Interest

Period

Amount of

Interest or

Principal

Paid

Balance

Principal

This Date

Notation

Made By

                                                                     

 

B-3

Form of Seventh Amended and Restated Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statements Date:                     ,           

To:       Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Seventh Amended and Restated Credit Agreement,
dated as of June 8, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Mattel, Inc., a
Delaware corporation (the “Company”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          
                                    of the Company, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.         The Company has delivered the audited financial statements required
by Section 6.01(b) of the Agreement for the fiscal year of the Company ended as
of the above date, together with the report of PricewaterhouseCoopers LLP or
other Registered Public Accounting Firm of recognized national standing selected
by the Company, as required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.         The Company has delivered the unaudited financial statements required
by Section 6.01(a) of the Agreement for the fiscal quarter of the Company ended
as of the above date. The consolidated financial statements (and to the best of
the undersigned’s belief, the consolidating financial statements) and other
materials required by Section 6.01(a) of the Agreement for the fiscal quarter of
the Company ended as of the above date fairly present the financial condition of
the Company and its Subsidiaries as at such date and the results of their
operations for such period, subject to changes resulting from year-end audit and
normal year-end adjustments.

2.         The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
review in reasonable detail of the transactions and condition of the Company and
its Subsidiaries during the accounting period covered by such financial
statements and such review has not disclosed the existence during or at the end
of such accounting period, and the undersigned does not have knowledge of the
existence as of the date hereof, of any condition or event which constitutes an
Event of Default or Default [except as set forth below][.]

3.         The financial covenant analyses and information set forth on
Schedules 1 and 2 attached hereto are true and accurate on and as of the date of
this Certificate.

 

C-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                              ,           .

 

MATTEL, INC. By

 

Name

 

Title

 

 

C-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 1

to the Compliance Certificate

($ in 000’s Except Ratio Amounts)

As of (Date)

 

I. Section 7.05 – Leverage Ratio ((a) Consolidated Funded Indebtedness to
(b) Consolidated EBITDA) as of above date. A. Consolidated Funded Indebtedness:
1. Total liabilities for borrowed money: -Notes Payable
$                             -Current Portion of Long-Term -Indebtedness:
$                             -Term Loans: $                            
-Subordinated Indebtedness: $                             -Senior Long-Term
Indebtedness: $                             -Mortgages:
$                             Total liabilities for borrowed money:
$                             2. Capital Leases: $                            
3. Guaranties of unconsolidated funded obligations for borrowed money:
$                             4. Total Consolidated Funded Indebtedness (Lines
I.A.1 + I.A.2 + I.A.3): $                             B. Consolidated EBITDA for
the four consecutive fiscal quarters ending on such date:
$                             1. Consolidated Net Income for such period:
$                             2. Special items: $                             3.
Minority interest: $                             4. Gains on reacquisition of
debt: $                             5. Income taxes accrued for such period:
$                             6. Interest accrued for such period, excluding
capitalized interest and without regard to interest income:
$                            

 

C-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

7. Depreciation and amortization for such period: $                            
8. Non-cash share based compensation expense and other non-cash charges:
$                             9. Consolidated EBITDA (Lines I.B.1 – I.B.2 –
I.B.3 – I.B.4 + I.B.5 + I.B.6 + I.B.7+ I.B.8): $                             C.
Leverage Ratio (Line I.A.4 ÷ Line I.B.9):                    to 1.00 Maximum
permitted: 3.50 to 1.00 II. Section 7.06 – Interest Coverage Ratio as of above
date. A. Consolidated EBITDA (Line I.B.9) $                             B.
Interest incurred for the four consecutive fiscal quarters ending on such date,
including capitalized interest and without regard to interest income:
$                             C. Interest Coverage Ratio (Line II.A ÷ Line
II.B):                    to 1.00 Minimum required: 3.50 to 1.00

 

C-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

As of (Date)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated

EBITDA

 

  

Quarter

Ended
                    

 

Quarter

Ended
                    

 

Quarter

Ended
                    

 

Quarter

Ended
                    

 

 

Twelve

Months

Ended
                    

 

 

Consolidated Net Income

 

           

 

–

 

special items

 

           

 

–

 

minority interest

 

           

 

–

 

gains on reacquisition of debt

 

           

 

+

 

income taxes

 

           

 

+

 

interest

 

           

 

+

 

depreciation and amortization

 

           

 

+  non-cash share based compensation expense and other non-cash charges

 

           

 

=

 

Consolidated EBITDA

 

           

 

C-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Seventh Amended and Restated Credit Agreement identified below (the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clause (i) above (the rights and obligations
sold and assigned pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

D-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

1. Assignor[s]:                                                                 

 

2. Assignee[s]:                                                                 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower:        Mattel, Inc.

 

4. Administrative Agent:  Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement:       Seventh Amended and Restated Credit Agreement, dated
as of June 8, 2015, among Mattel, Inc., the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent

 

6. Assigned Interest:

 

Assignor[s]5 Assignee[s]6 Aggregate
Amount of
Commitment
for all Lenders7   Amount of
Commitment
Assigned

Percentage

Assigned of
Commitment8  

CUSIP

Number

                          $                      $                     
                     %       $                      $                     
                     %       $                      $                     
                     %  

 

[7. Trade Date:                                         ]9

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

 

5 List each Assignor, as appropriate.

6 List each Assignee, as appropriate.

7 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

8 Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

9 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:

 

Title: ASSIGNEE [NAME OF ASSIGNEE] By:

 

Title:

 

[Consented to and]10 Accepted: BANK OF AMERICA, N.A., as   Administrative Agent
By:

 

Title: [Consented to:]11 MATTEL, INC. By:

 

Title:

 

 

 

10 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

11 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

D-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Seventh Amended and Restated Credit Agreement dated as of June 8, 2015 among
Mattel, Inc., as Borrower, Bank of America, N.A., as Administrative Agent and
the Lenders party thereto from time to time

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.         Representations and Warranties.

1.1.      Assignor.   [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2.      Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii) and (v) of the Credit Agreement (subject to receipt of
such consents as may be required under the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type presented
by [the][such] Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire [the][such] Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees

 

D-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

that (i) it will, independently and without reliance upon the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2.         Payments.   From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][relevant] Assignee for amounts which have accrued from and
after the Effective Date.

3.         General Provisions.   This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

D-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GUARANTY

 

FIFTH AMENDED AND RESTATED CONTINUING GUARANTY AGREEMENT

THIS FIFTH AMENDED AND RESTATED CONTINUING GUARANTY AGREEMENT dated as of
June 8, 2015 (this “Guaranty Agreement”), is being entered into among EACH OF
THE UNDERSIGNED AND EACH OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY
EXECUTION OF A GUARANTY JOINDER AGREEMENT (each a “Guarantor” and collectively
the “Guarantors”) and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) for each of the Guaranteed Parties. All
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Agreement.

RECITALS:

A.         Pursuant to that certain Seventh Amended and Restated Credit
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Mattel, Inc., a Delaware corporation (the “Company”), the Administrative Agent,
and the lenders now or hereafter party thereto (the “Lenders”), the Lenders have
agreed to provide to the Company a revolving credit facility.

B.         It is a condition precedent to the Guaranteed Parties’ obligations to
make and maintain such extensions of credit under the Credit Agreement that the
Guarantors shall have executed and delivered this Guaranty Agreement to the
Administrative Agent.

C.         Each Guarantor is, directly or indirectly, a wholly-owned Domestic
Subsidiary of the Company and will materially benefit from such extensions of
credit.

D.         This Guaranty Agreement amends and restates in its entirety that
certain Fourth Amended and Restated Continuing Guaranty Agreement dated as of
March 11, 2013.

In order to induce the Guaranteed Parties to, from time to time, make and
maintain extensions of credit under the Credit Agreement, the parties hereto
agree as follows:

1.         Guaranty.      Each Guarantor hereby jointly and severally,
unconditionally, absolutely, continually and irrevocably guarantees to the
Administrative Agent for the benefit of the Guaranteed Parties the payment and
performance in full of the Guaranteed Liabilities (as defined below). For all
purposes of this Guaranty Agreement, “Guaranteed Liabilities” means: (a) the
Company’s prompt payment in full, when due or declared due and at all such
times, of all Obligations and all other amounts pursuant to the terms of the
Credit Agreement, the Notes and all other Loan Documents heretofore, now or at
any time or times hereafter owing, arising, due or payable from the Company to
any one or more of the Guaranteed Parties, including principal, interest,
premiums and fees (including all actual and reasonable fees and out-of-pocket
expenses

 

E-1

Form of Guaranty



--------------------------------------------------------------------------------

of counsel (collectively, “Attorneys’ Costs”); and (b) the Company’s prompt,
full and faithful performance, observance and discharge of each and every
agreement, undertaking, covenant and provision to be performed, observed or
discharged by the Company under the Credit Agreement, the Notes and all other
Loan Documents. The Guarantors’ obligations to the Guaranteed Parties under this
Guaranty Agreement are hereinafter collectively referred to as the “Guarantors’
Obligations” and, with respect to each Guarantor individually, the “Guarantor’s
Obligations”.

Notwithstanding anything to the contrary contained herein, the liability of each
Guarantor individually with respect to its Guarantor’s Obligations shall be
limited to the greater of: (a) the ‘reasonably equivalent value,’ received by
such Guarantor or any of its Subsidiaries arising out of the Loan Documents
(including, without limitation, repayment of intercompany or third party debt
of, investments made in, and capital contributions, advances and loans made to,
such Guarantor or any of its Subsidiaries, directly or indirectly, by the
Company or any other Subsidiary with, or as a direct or indirect result of
obtaining, the proceeds of any credit extended under the Loan Documents) in
exchange for or in connection with such Guarantor’s guaranty of the Obligations,
and (b) 95% of the excess of (i) a ‘fair valuation’ of the amount of the assets
and other property of such Guarantor and its Subsidiaries taken as a whole as of
the applicable date of determination of the incurrence of such Guarantor’s
obligations hereunder over (ii) a ‘fair valuation’ of such Guarantor’s and its
Subsidiaries’ debts taken as a whole as of such date, but excluding liabilities
arising under this Guaranty Agreement and excluding all liabilities owing by
such Guarantor and its Subsidiaries taken as a whole to the Company or any other
Subsidiary or otherwise subordinated to such Guarantor’s obligations hereunder,
it being understood that a portion of such indebtedness owing to the Company
shall be discharged on a dollar-for-dollar basis in an amount equal to the
amount paid by such Guarantor hereunder. The meaning of the terms ‘reasonably
equivalent value’ and ‘fair valuation,’ and the calculations of assets and other
property and debts, shall be determined in accordance with the applicable
federal and California state laws in effect on the date hereof governing the
determination of the insolvency of a debtor and to further the intent of all
parties hereto to maximize the amount payable by any Guarantor without rendering
it insolvent or leaving it with an unreasonably small amount of capital in
relation to its business, in either case, at the applicable date for the
determination of the incurrence of its obligations hereunder; provided, however,
that each Guarantor agrees, to the maximum extent permitted by law, that ‘fair
valuation’ of such Guarantor’s and its Subsidiaries’ assets and other properties
means the fair market sales price as would be obtained in an arms’-length
transaction between competent, informed and willing parties under no compulsion
to sell or buy or collections thereof obtained in the ordinary course of
business and ‘fair valuation’ of its debts means the amount, in light of the
applicable circumstances, at the time, for which such Guarantor or its
Subsidiaries is liable for matured known liquidated liabilities or would
reasonably be expected to become liable on contingent or unliquidated
liabilities as they mature and taking into consideration the nature of any such
contingency and the probability that liability would be imposed. Each Guarantor
agrees that it is jointly and severally, directly and primarily liable (subject
to the limitation in the immediately preceding sentence) for the Guaranteed
Liabilities.

2.         Payment.         If the Company shall default in payment or
performance of any of the Guaranteed Liabilities, whether principal, interest,
premium, fees (including, but not limited

 

E-2



--------------------------------------------------------------------------------

to, Attorneys’ Costs) or otherwise, when and as the same shall become due, and
after expiration of any applicable grace period, whether according to the terms
of the Credit Agreement, by acceleration, or otherwise, or upon the occurrence
and during the continuance of any Event of Default under the Credit Agreement,
then any or all of the Guarantors will, upon demand thereof by the
Administrative Agent, fully pay to the Administrative Agent, for the benefit of
the Guaranteed Parties, subject to any restriction on each Guarantor’s
Obligations set forth in Section 1 hereof, an amount equal to all the Guaranteed
Liabilities then due and owing.

3.         Absolute Rights and Obligations.    This is a guaranty of payment and
not of collection. The Guarantors’ Obligations under this Guaranty Agreement
shall be joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement to which it is a party by
reason of:

(a)        any lack of legality, validity or enforceability of the Credit
Agreement, of any of the Notes, of any other Loan Document, or of any other
agreement or instrument creating, providing security for, or otherwise relating
to any of the Guarantors’ Obligations, any of the Guaranteed Liabilities, or any
other guaranty of any of the Guaranteed Liabilities (the Loan Documents and all
such other agreements and instruments being collectively referred to as the
“Related Agreements”);

(b)        any action taken under any of the Related Agreements, any exercise of
any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;

(c)        any acceleration of the maturity of any of the Guaranteed
Liabilities, of the Guarantor’s Obligations of any other Guarantor, or of any
other obligations or liabilities of any Person under any of the Related
Agreements;

(d)        any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;

(e)        any dissolution of the Company or any Guarantor or any other party to
a Related Agreement, or the combination or consolidation of the Company or any
Guarantor or any other party to a Related Agreement into or with another entity
or any transfer or disposition of any assets of the Company or any Guarantor or
any other party to a Related Agreement;

(f)        any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, the Credit Agreement, any of the Notes or
any other Loan Document or any other Related Agreement, in whole or in part;

 

E-3



--------------------------------------------------------------------------------

(g)        the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including without limitation the Guarantor’s
Obligations of any other Guarantor and obligations arising under any other
Guaranty now or hereafter in effect);

(h)        any waiver of, forbearance or indulgence under, or other consent to
any change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement;

(i)        any other circumstance whatsoever (with or without notice to or
knowledge of any Guarantor) which may or might in any manner or to any extent
vary the risks of such Guarantor, or might otherwise constitute a legal or
equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation any right to require or claim that resort be had to
the Company or any other Loan Party or to any collateral in respect of the
Guaranteed Liabilities or Guarantors’ Obligations; and

(j)        without limiting the generality of the foregoing, each Guarantor
hereby expressly waives any and all benefits of California Civil Code Sections
2809, 2810, 2819, 2825, 2839, 2845 and 2850.

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Guaranty
Joinder Agreement shall be absolute and unconditional under any and all
circumstances and shall not be discharged except by payment as herein provided.

4.         Currency and Funds of Payment.   All Guarantors’ Obligations will be
paid in lawful currency of the United States of America and in immediately
available funds, regardless of any law, regulation or decree now or hereafter in
effect that might in any manner affect the Guaranteed Liabilities, or the rights
of any Guaranteed Party with respect thereto as against the Company, or cause or
permit to be invoked any alteration in the time, amount or manner of payment by
the Company of any or all of the Guaranteed Liabilities.

5.         Events of Default.   Without limiting the provisions of Section 2
hereof, in the event that there shall occur and be continuing an Event of
Default, then notwithstanding any collateral or other security or credit support
for the Guaranteed Liabilities, at the Administrative Agent’s election and
without notice thereof or demand therefor, the Guarantors’ Obligations shall
immediately be and become due and payable.

6.         Subordination.   Until this Guaranty Agreement is terminated in
accordance with Section 22 hereof, each Guarantor hereby unconditionally
subordinates all present and future debts, liabilities or obligations now or
hereafter owing to such Guarantor (a) of the Company, to

 

E-4



--------------------------------------------------------------------------------

the payment in full of the Guaranteed Liabilities, (b) of every other Guarantor
(an “obligated guarantor”), to the payment in full of the Guarantors’
Obligations of such obligated guarantor, and (c) of each other Person now or
hereafter constituting a Loan Party, to the payment in full of the obligations
of such Loan Party owing to any Guaranteed Party and arising under the Loan
Documents. All amounts due under such subordinated debts, liabilities or
obligations shall, upon the occurrence and during the continuance of an Event of
Default, be collected and, upon request by the Administrative Agent, paid over
forthwith to the Administrative Agent for the benefit of the Guaranteed Parties
on account of the Guaranteed Liabilities, the Guarantors’ Obligations, or such
other obligations, as applicable, and, after such request and pending such
payment, shall be held by such Guarantor as agent and bailee of the Guaranteed
Parties separate and apart from all other funds, property and accounts of such
Guarantor.

7.         Suits.   Each Guarantor from time to time shall pay to the
Administrative Agent for the benefit of the Guaranteed Parties, on demand, at
the Administrative Agent’s Office or such other address as the Administrative
Agent shall give notice of to such Guarantor in accordance with Section 24, the
Guarantors’ Obligations as they become or are declared due, and in the event
such payment is not made forthwith, the Administrative Agent may proceed to suit
against any one or more or all of the Guarantors. At the Administrative Agent’s
election, one or more and successive or concurrent suits may be brought hereon
by the Administrative Agent against any one or more or all of the Guarantors,
whether or not suit has been commenced against the Company, any other Guarantor,
or any other Person and whether or not the Guaranteed Parties have taken or
failed to take any other action to collect all or any portion of the Guaranteed
Liabilities or have taken or failed to take any actions against any collateral
securing payment or performance of all or any portion of the Guaranteed
Liabilities, and irrespective of any event, occurrence, or condition described
in Section 3 hereof.

8.         Set-Off and Waiver.    Each Guarantor waives any right to assert
against any Guaranteed Party as a defense, counterclaim, set-off, recoupment or
cross claim in respect of its Guarantor’s Obligations, any defense (legal or
equitable) or other claim which such Guarantor may now or at any time hereafter
have against the Company or any or all of the Guaranteed Parties without waiving
any additional defenses, set-offs, counterclaims or other claims otherwise
available to such Guarantor.

9.         Waiver of Notice; Subrogation.

(a)        Each Guarantor hereby waives to the extent permitted by law notice of
the following events or occurrences: (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and issuing Letters of Credit and otherwise loaning monies or giving or
extending credit to or for the benefit of the Company or any other Loan Party,
or otherwise entering into arrangements with any Loan Party giving rise to
Guaranteed Liabilities, whether pursuant to the Credit Agreement or the Notes or
any other Loan Document or Related Agreement or any amendments, modifications,
or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof. Each

 

E-5



--------------------------------------------------------------------------------

Guarantor agrees that each Guaranteed Party may heretofore, now or at any time
hereafter do any or all of the foregoing in such manner, upon such terms and at
such times as each Guaranteed Party, in its sole and absolute discretion, deems
advisable, without in any way or respect impairing, affecting, reducing or
releasing such Guarantor from its Guarantor’s Obligations, and each Guarantor
hereby consents to each and all of the foregoing events or occurrences.

(b)        Each Guarantor hereby agrees that payment or performance by such
Guarantor of its Guarantor’s Obligations under this Guaranty Agreement may be
enforced by the Administrative Agent on behalf of the Guaranteed Parties upon
demand by the Administrative Agent to such Guarantor without the Administrative
Agent being required, such Guarantor expressly waiving to the extent permitted
by law any right it may have to require the Administrative Agent, to
(i) prosecute collection or seek to enforce or resort to any remedies against
the Company or any other Guarantor or any other guarantor of the Guaranteed
Liabilities, or (ii) seek to enforce or resort to any remedies with respect to
any security interests, Liens or encumbrances granted to the Administrative
Agent or any Lender or other party to a Related Agreement by the Company, any
other Guarantor or any other Person on account of the Guaranteed Liabilities or
any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO
BY SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE CREDIT AGREEMENT.

(c)        Each Guarantor further agrees with respect to this Guaranty Agreement
that it shall not exercise any of its rights of subrogation, reimbursement,
contribution, indemnity or recourse to security for the Guaranteed Liabilities
until 93 days immediately following the Facility Termination Date (defined
below) shall have elapsed without the filing or commencement, by or against any
Loan Party, of any state or federal action, suit, petition or proceeding seeking
any reorganization, liquidation or other relief or arrangement in respect of
creditors of, or the appointment of a receiver, liquidator, trustee or
conservator in respect to, such Loan Party or its assets. If an amount shall be
paid to any Guarantor on account of such rights at any time prior to termination
of this Guaranty Agreement in accordance with the provisions of Section 22
hereof, such amount shall be held in trust for the benefit of the Guaranteed
Parties and shall forthwith be paid to the Administrative Agent, for the benefit
of the Guaranteed Parties, to be credited and applied upon the Guarantors’
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or otherwise as the Guaranteed Parties may elect. The
agreements in this subsection shall survive repayment of all of the Guarantors’
Obligations, the termination or expiration of this Guaranty Agreement in any
manner, including but not limited to termination in accordance with Section 22
hereof, and occurrence of the Facility Termination Date.

 

E-6



--------------------------------------------------------------------------------

For purposes of this Guaranty Agreement, “Facility Termination Date” means the
date as of which all of the following shall have occurred: (a) the Aggregate
Commitments have terminated, and (b) all Obligations have been paid in full
(other than contingent indemnification obligations).

10.       Effectiveness; Enforceability.  This Guaranty Agreement shall be
effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 22 hereof. Any claim or
claims that the Guaranteed Parties may at any time hereafter have against a
Guarantor under this Guaranty Agreement may be asserted by the Administrative
Agent on behalf of the Guaranteed Parties by written notice directed to such
Guarantor in accordance with Section 24 hereof.

11.       Representations and Warranties.    Each Guarantor warrants and
represents to the Administrative Agent, for the benefit of the Guaranteed
Parties, that it is duly authorized to execute and deliver this Guaranty
Agreement (or the Guaranty Joinder Agreement to which it is a party, as
applicable), and to perform its obligations under this Guaranty Agreement, that
this Guaranty Agreement (or the Guaranty Joinder Agreement to which it is a
party, as applicable) has been duly executed and delivered on behalf of such
Guarantor by its duly authorized representatives; that this Guaranty Agreement
(and any Guaranty Joinder Agreement to which such Guarantor is a party) is
legal, valid, binding and enforceable against such Guarantor in accordance with
its terms except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles; and that such
Guarantor’s execution, delivery and performance of this Guaranty Agreement (and
any Guaranty Joinder Agreement to which such Guarantor is a party) do not
violate or constitute a breach of (x) any of its certificate or articles of
incorporation, organization or formation, or its by-laws or organization or
other operating agreement, any material agreement or instrument to which such
Guarantor is a party, or (y) any law, order, regulation, decree or award of any
governmental authority or arbitral body to which it or its properties or
operations is subject, in the case of clause (y), the violation or breach of
which would result in a Material Adverse Effect.

12.       Expenses.    Each Guarantor agrees to be jointly and severally liable
for the payment of all actual and reasonable fees and out-of-pocket expenses,
including Attorneys’ Costs, incurred by any Guaranteed Party in connection with
the enforcement of this Guaranty Agreement, whether or not suit be brought.

13.       Reinstatement.     Each Guarantor agrees that this Guaranty Agreement
shall continue to be effective or be reinstated, as the case may be, at any time
payment received by any Guaranteed Party in respect of any Guaranteed
Liabilities is rescinded or must be restored for any reason, or is repaid by any
Guaranteed Party in whole or in part in good faith settlement of any pending or
threatened avoidance claim.

14.       Attorney-in-Fact.     To the extent permitted by law, each Guarantor
hereby appoints the Administrative Agent, for the benefit of the Guaranteed
Parties, as such Guarantor’s attorney-in-fact for the purposes of carrying out
the provisions of this Guaranty Agreement and

 

E-7



--------------------------------------------------------------------------------

taking any action and executing any instrument which the Administrative Agent
may reasonably deem necessary or advisable to accomplish the purposes hereof,
which appointment is coupled with an interest and is irrevocable; provided, that
the Administrative Agent shall have and may exercise rights under this power of
attorney only upon the occurrence and during the continuance of an Event of
Default.

15.       Reliance.   Each Guarantor represents and warrants to the
Administrative Agent, for the benefit of the Guaranteed Parties, that: (a) such
Guarantor has adequate means to obtain on a continuing basis (i) from the
Company, information concerning the Loan Parties and the Loan Parties’ financial
condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Guaranty Joinder Agreement (“Other Information”), and has full and
complete access to the Loan Parties’ books and records and to such Other
Information; (b) such Guarantor is not relying on any Guaranteed Party or its or
their employees, directors, agents or other representatives or Affiliates, to
provide any such information, now or in the future; (c) such Guarantor has been
furnished with and reviewed the terms of the Credit Agreement and such other
Loan Documents and Related Agreements as it has requested, is executing this
Guaranty Agreement (or the Guaranty Joinder Agreement to which it is a party, as
applicable) freely and deliberately, and understands the obligations and
financial risk undertaken by providing this Guaranty Agreement (and any Guaranty
Joinder Agreement); (d) such Guarantor has relied solely on the Guarantor’s own
independent investigation, appraisal and analysis of the Company, the Company’s
financial condition and affairs, the Other Information, and such other matters
as it deems material in deciding to provide this Guaranty Agreement (and any
Guaranty Joinder Agreement) and is fully aware of the same; and (e) such
Guarantor has not depended or relied on any Guaranteed Party or its or their
employees, directors, agents or other representatives or Affiliates, for any
information whatsoever concerning the Company or the Company’s financial
condition and affairs or any other matters material to such Guarantor’s decision
to provide this Guaranty Agreement (and any Guaranty Joinder Agreement), or for
any counseling, guidance, or special consideration or any promise therefor with
respect to such decision. Each Guarantor agrees that no Guaranteed Party has any
duty or responsibility whatsoever, now or in the future, to provide to such
Guarantor any information concerning the Company or the Company’s financial
condition and affairs, or any Other Information, other than as expressly
provided herein, and that, if such Guarantor receives any such information from
any Guaranteed Party or its or their employees, directors, agents or other
representatives or Affiliates, such Guarantor will independently verify the
information and will not rely on any Guaranteed Party or its or their employees,
directors, agents or other representatives or Affiliates, with respect to such
information.

16.       Rules of Interpretation.   The rules of interpretation contained in
Section 1.03 of the Credit Agreement shall be applicable to this Guaranty
Agreement and each Guaranty Joinder Agreement and are hereby incorporated by
reference. All representations and warranties contained herein shall survive the
delivery of documents and any extension of credit referred to herein or
guaranteed hereby.

 

E-8



--------------------------------------------------------------------------------

17.       Entire Agreement.      This Guaranty Agreement and each Guaranty
Joinder Agreement, together with the Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein contained. The
express terms hereof control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof. Except as provided in
Section 22, neither this Guaranty Agreement nor any Guaranty Joinder Agreement
nor any portion or provision hereof or thereof may be changed, altered,
modified, supplemented, discharged, canceled, terminated, or amended orally or
in any manner other than as provided in the Credit Agreement.

18.       Binding Agreement; Assignment.    This Guaranty Agreement, each
Guaranty Joinder Agreement and the terms, covenants and conditions hereof and
thereof, shall be binding upon and inure to the benefit of the parties hereto
and thereto, and to their respective heirs, legal representatives, successors
and assigns; provided, however, that no Guarantor shall be permitted to assign
any of its rights, powers, duties or obligations under this Guaranty Agreement,
any Guaranty Joinder Agreement or any other interest herein or therein without
the prior written consent of the Administrative Agent. Without limiting the
generality of the foregoing sentence of this Section 18, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Administrative Agent) and Section 10.06 thereof concerning assignments and
participations. All references herein to the Administrative Agent shall include
any successor thereof.

19.       Reserved.

20.       Severability.  The provisions of this Guaranty Agreement are
independent of and separable from each other. If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Guaranty Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.

21.       Counterparts.    This Guaranty Agreement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantors against whom enforcement is sought. Without limiting the
foregoing provisions of this Section 21, the provisions of Section 10.10 of the
Credit Agreement shall be applicable to this Guaranty Agreement.

22.       Termination.    Subject to reinstatement pursuant to Section 13
hereof, this Guaranty Agreement and each Guaranty Joinder Agreement, and all of
the Guarantors’

 

E-9



--------------------------------------------------------------------------------

Obligations hereunder (excluding those Guarantors’ obligations relating to
Guaranteed Liabilities that expressly survive such termination) shall terminate
on the Facility Termination Date.

23.       Remedies Cumulative; Late Payments.  All remedies hereunder are
cumulative and are not exclusive of any other rights and remedies of the
Administrative Agent or any other Guaranteed Party provided by law or under the
Credit Agreement, the other Loan Documents or other applicable agreements or
instruments. The making of the Loans and other credit extensions pursuant to the
Credit Agreement and other Related Agreements shall be conclusively presumed to
have been made or extended, respectively, in reliance upon each Guarantor’s
guaranty of the Guaranteed Liabilities pursuant to the terms hereof. Any amounts
not paid when due under this Guaranty Agreement shall bear interest at the
Default Rate.

24.       Notices.  Any notice required or permitted hereunder or under any
Guaranty Joinder Agreement shall be given, (a) with respect to each Guarantor,
at the address of the Company indicated in Schedule 10.02 of the Credit
Agreement and (b) with respect to the Administrative Agent or any other
Guaranteed Party, at the Administrative Agent’s address indicated in Schedule
10.02 of the Credit Agreement. All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Section 10.02 of
the Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.

25.       Joinder.      Each Person that shall at any time execute and deliver
to the Administrative Agent a Guaranty Joinder Agreement substantially in the
form attached as Exhibit A hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Guarantor,
and all references herein and in the other Loan Documents to the Guarantors or
to the parties to this Guaranty Agreement shall be deemed to include such Person
as a Guarantor hereunder.

26.       Governing Law; Venue; Waiver of Jury Trial.

(a)        THIS GUARANTY AGREEMENT AND EACH GUARANTY JOINDER AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
CALIFORNIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH
STATE.

(b)        EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS
THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY
AGREEMENT OR ANY GUARANTY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREIN OR THEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, UNITED STATES OF AMERICA AND, BY THE
EXECUTION AND DELIVERY OF THIS GUARANTY AGREEMENT OR A GUARANTY JOINDER
AGREEMENT,

 

E-10



--------------------------------------------------------------------------------

SUCH GUARANTOR EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION OVER IT AND ITS
PROPERTY BY, ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH
GUARANTOR HEREBY IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

(c)        EACH GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO THE ADDRESS FOR NOTICES TO SUCH GUARANTOR IN EFFECT PURSUANT TO
SECTION 24 HEREOF, OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE
APPLICABLE LAWS IN EFFECT IN THE STATE OF CALIFORNIA.

(d)        NOTHING CONTAINED IN SUBSECTIONS (b) or (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR ANY GUARANTY JOINDER AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION WHERE ANY GUARANTOR OR ANY
OF SUCH GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT
PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES,
IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH
NOW OR HEREAFTER MAY BE AVAILABLE UNDER APPLICABLE LAW.

(e)        IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR
REMEDIES UNDER OR RELATED TO THIS GUARANTY AGREEMENT OR ANY GUARANTY JOINDER
AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT
MAY IN THE FUTURE BE DELIVERED IN CONNECTION THEREWITH, EACH GUARANTOR AND THE
ADMINISTRATIVE AGENT ON BEHALF OF THE GUARANTEED PARTIES HEREBY AGREE, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY IRREVOCABLY
WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT ANY SUCH PERSON MAY
HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.

(f)        EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT
ANY COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS
AN INCONVENIENT FORUM.

 

E-11



--------------------------------------------------------------------------------

27.       California Judicial Reference.  If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Guaranty Agreement
or any other Loan Document, (a) the court shall, and is hereby directed to, make
a general reference pursuant to California Code of Civil Procedure Section 638
to a referee (who shall be a single active or retired judge) to hear and
determine all of the issues in such action or proceeding (whether of fact or of
law) and to report a statement of decision, provided that at the option of any
party to such proceeding, any such issues pertaining to a “provisional remedy”
as defined in California Code of Civil Procedure Section 1281.8 shall be heard
and determined by the court, and (b) notwithstanding the provisions of
Section 12 hereof, all fees and expenses of any referee appointed in such action
or proceeding shall be shared equally between the Guarantors and the Guaranteed
Parties.

 

 

[Signature page follows.]

 

E-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

GUARANTORS:

FISHER-PRICE, INC.

By:

 

Name:

 

Title:

 

MATTEL SALES CORP.

By:

 

Name:

 

Title:

 

MATTEL DIRECT IMPORT, INC.

By:

 

Name:

 

Title:

 

 

E-13



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

Name:

Title:

 

E-14



--------------------------------------------------------------------------------

EXHIBIT A

Form of Guaranty Joinder Agreement

 

GUARANTY JOINDER AGREEMENT

THIS GUARANTY JOINDER AGREEMENT (the “Guaranty Joinder Agreement”), dated as of
                          , 20     is made by
                                                               , a
                                 (the “Joining Guarantor”), delivered to BANK OF
AMERICA, N.A., in its capacity as Administrative Agent (the “Administrative
Agent”) under that certain Seventh Amended and Restated Credit Agreement (as
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”), dated as of June 8, 2015, by and among MATTEL, INC. (the
“Company”), the Lenders party thereto and the Administrative Agent. All
capitalized terms not otherwise defined herein shall have the meanings given to
such terms in the Credit Agreement.

RECITALS:

A.         Certain Subsidiaries of the Company are party to that certain Fifth
Amended and Restated Continuing Guaranty Agreement dated as of June 8, 2015 (as
in effect on the date hereof, the “Guaranty Agreement”).

B.         The Joining Guarantor is a Domestic Subsidiary of the Company, and
the Company has requested that such Joining Guarantor be joined as a party to
the Guaranty Agreement as a Guarantor.

C.         The Joining Guarantor will materially benefit directly and indirectly
from the making and maintenance of the extensions of credit made from time to
time under the Credit Agreement.

In order to induce the Guaranteed Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, the Joining Guarantor hereby
agrees as follows:

1.          Joinder.         The Joining Guarantor hereby irrevocably,
absolutely and unconditionally becomes a party to the Guaranty Agreement as a
Guarantor and bound by all the terms, conditions, obligations, liabilities and
undertakings of each Guarantor or to which each Guarantor is subject thereunder,
including without limitation the joint and several, unconditional, absolute,
continuing and irrevocable guarantee to the Administrative Agent for the benefit
of the Guaranteed Parties of the payment and performance in full of the
Guaranteed Liabilities (as defined in the Guaranty Agreement) whether now
existing or hereafter arising, all with the same force and effect as if the
Joining Guarantor were a signatory to the Guaranty Agreement, subject to any
limitations set forth in Section 1 of the Guaranty Agreement.

 

E-15

Form of Guaranty



--------------------------------------------------------------------------------

2.         Affirmations.   The Joining Guarantor hereby acknowledges and
reaffirms as of the date hereof with respect to itself, its properties and its
affairs each of the waivers, representations, warranties, acknowledgements and
certifications applicable to any Guarantor contained in the Guaranty Agreement.

3.         Severability.        The provisions of this Guaranty Joinder
Agreement are independent of and separable from each other. If any provision
hereof shall for any reason be held invalid or unenforceable, such invalidity or
unenforceability shall not affect the validity or enforceability of any other
provision hereof, but this Guaranty Joinder Agreement shall be construed as if
such invalid or unenforceable provision had never been contained herein.

4.         Counterparts.     This Guaranty Joinder Agreement may be executed in
any number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Guaranty Joinder Agreement to produce or account for more than one such
counterpart executed by the Joining Guarantor. Without limiting the foregoing
provisions of this Section 4, the provisions of Section 10.10 of the Credit
Agreement shall be applicable to this Guaranty Joinder Agreement.

5.         Delivery.  The Joining Guarantor hereby irrevocably waives notice of
acceptance of this Guaranty Joinder Agreement and acknowledges that the
Guaranteed Liabilities are and shall be deemed to be incurred, and credit
extensions under the Loan Documents made and maintained, in reliance on this
Guaranty Joinder Agreement and the Joining Guarantor’s joinder as a party to the
Guaranty Agreement as herein provided.

6.         Governing Law; Venue; Waiver of Jury Trial. The provisions of
Section 26 of the Guaranty Agreement are hereby incorporated by reference as if
fully set forth herein.

[Signature page follows.]

 

E-16

Form of Guaranty



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Guarantor has duly executed and delivered this
Guaranty Joinder Agreement as of the day and year first written above.

 

JOINING GUARANTOR:

 

By:

 

Name:

 

Title:

 

 

E-17

Form of Guaranty



--------------------------------------------------------------------------------

EXHIBIT F

[Reserved]

 

F-1

Form of Opinion



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF GUARANTOR SUBORDINATION AGREEMENT

THIS GUARANTOR SUBORDINATION AGREEMENT dated as of           , 20     (this
“Guarantor Subordination Agreement”), is being entered into between
[                                                       ],12 a
[                                            ] (the “Creditor”) and
[                                                       ],13 a
[                                            ] (the “Guarantor”). All
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Agreement (defined below).

A.         Pursuant to that certain Seventh Amended and Restated Credit
Agreement dated as of June 8, 2015 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Mattel, Inc., a Delaware corporation (the “Company”), Bank of
America, N.A, as Administrative Agent (in such capacity, the “Administrative
Agent”), and the lenders now or hereafter party thereto (the “Lenders”), the
Lenders have agreed to provide to the Company a revolving credit facility.

B.         It is a condition precedent to the Guaranteed Parties’ obligations to
make and maintain such extensions of credit under the Credit Agreement that the
Guarantor shall have executed and delivered the Guaranty and this Guarantor
Subordination Agreement, in each case to the Administrative Agent.

In order to induce the Guaranteed Parties to, from time to time, make and
maintain extensions of credit under the Credit Agreement, the Creditor agrees as
follows:

1.         Any and all claims of the Creditor against the Guarantor, now or
hereafter existing, are, and shall be at all times, subject and subordinate to
any and all claims, now or hereafter existing which the Guaranteed Parties may
have against the Guarantor (including any claim by the Guaranteed Parties for
interest accruing after any assignment for the benefit of creditors by the
Guarantor or the institution by or against the Guarantor of any proceedings
under the Bankruptcy Code, or any claim by a Guaranteed Party for any such
interest which would have accrued in the absence of such assignment or the
institution of such proceedings).

2.         The Creditor agrees not to sue upon, or to collect, or to receive
payment of the principal or interest of any claim or claims now or hereafter
existing which the Creditor may hold against the Guarantor, and not to sell,
assign, transfer, pledge, hypothecate, or encumber such claim or claims except
subject expressly to this Guarantor Subordination Agreement, and not to file or
join in any petition to commence any proceeding under the Bankruptcy Code, nor
to take any lien or security on any of the Guarantor’s property, real or
personal, so long as any claim of the Guaranteed Parties against the Guarantor
shall exist.

 

12 Insert the Creditor’s name, as well as type of entity and jurisdiction of
organization.

13 Insert Guarantor’s name, as well as type of entity and jurisdiction of
organization.

 

G-1

Guarantor Subordination Agreement



--------------------------------------------------------------------------------

3.         In case of any assignment for the benefit of creditors by the
Guarantor or in case any proceedings under the Bankruptcy Code are instituted by
or against the Guarantor, or in case of the appointment of any receiver for the
Guarantor’s business or assets, or in case of any dissolution or winding up of
the affairs of the Guarantor: (a) the Creditor and any assignee, trustee in
bankruptcy, receiver, debtor in possession or other person or persons in charge
are hereby directed to pay to the Administrative Agent on behalf of itself and
the other Guaranteed Parties the full amount of the Guaranteed Parties’ claims
against the Guarantor (including interest to the date of payment) before making
any payment of principal or interest to the Creditor under any indebtedness, and
insofar as may be necessary for that purpose, the Creditor hereby assigns and
transfers to the Administrative Agent on behalf of itself and the other
Guaranteed Parties all security or the proceeds thereof and all rights to any
payments, dividends or other distributions, and (b) the Creditor hereby
irrevocably constitutes and appoints the Administrative Agent its true and
lawful attorney to act in its name and stead: (i) to file the appropriate claim
or claims on behalf of the Creditor if the Creditor does not do so prior to
thirty (30) days before the expiration of the time to file claims in such
proceeding and if the Administrative Agent elects at its sole discretion to file
such claim or claims and (ii) to accept or reject any plan of reorganization or
arrangement on behalf of the Creditor, and to otherwise vote the Creditor’s
claim in respect of any indebtedness now or hereafter owing from the Guarantor
to the Creditor in any manner the Administrative Agent deems appropriate for its
and the Guaranteed Parties’ benefit and protection.

4.         The Administrative Agent on behalf of itself and the other Guaranteed
Parties is hereby authorized by the Creditor to from time to time: (a) renew,
compromise, extend, accelerate or otherwise change the time of payment, or any
other terms, of any existing or future claim of the Guaranteed Parties against
the Guarantor or the Company or any part thereof, (b) increase or decrease any
rate of interest payable thereon, (c) exchange, enforce, waive, release, or fail
to perfect any security therefor, (d) apply such security and direct the order
or manner of sale thereof in such manner as the Administrative Agent acting on
its behalf and on behalf of the other Guaranteed Parties may at its discretion
determine, (e) release the Guarantor, the Company or any other guarantor of any
indebtedness of the Company from liability, and (f) make optional future
advances to the Company, all without notice to the Creditor and without
affecting the subordination provided by this Guarantor Subordination Agreement.

5.         The Creditor acknowledges and agrees that the Creditor shall have the
sole responsibility for obtaining from the Guarantor or the Company such
information concerning the Guarantor’s or the Company’s financial condition or
business operations as the Creditor may require, and that neither the
Administrative Agent nor the other Guaranteed Parties have any duty at any time
to disclose to the Creditor any information relating to the business operations
or financial condition of the Guarantor or the Company.

 

G-2

Guarantor Subordination Agreement



--------------------------------------------------------------------------------

6.         On request of the Administrative Agent, the Creditor shall deliver to
the Administrative Agent the original of any promissory note or other evidence
of any existing or future indebtedness of the Guarantor to the Creditor, and
mark same with a conspicuous legend which shall read substantially as follows:

“THIS PROMISSORY NOTE IS SUBORDINATED TO ANY PRESENT OR FUTURE INDEBTEDNESS
OWING FROM THE MAKER TO BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE
GUARANTEED PARTIES, AND ITS ASSIGNS, AND MAY BE ENFORCED ONLY IN ACCORDANCE WITH
THAT CERTAIN GUARANTOR SUBORDINATION AGREEMENT DATED                        ,
20     BETWEEN [CREDITOR] AND BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR
THE GUARANTEED PARTIES.”

7.         In the event that any payment or any cash or noncash distribution is
made to the Creditor in violation of the terms of this Guarantor Subordination
Agreement, the Creditor shall receive same in trust for the benefit of the
Guaranteed Parties, and shall forthwith remit it to the Administrative Agent in
the form in which it was received, together with such endorsements or documents
as may be reasonably necessary to effectively negotiate or transfer same to the
Administrative Agent and/or the other Guaranteed Parties.

8.         For violation of this Guarantor Subordination Agreement, the Creditor
shall be liable for all loss and damage sustained by reason of such breach, and
upon any such violation the Administrative Agent, acting on behalf of the
Guaranteed Parties, may accelerate the maturity of any of its existing or future
claims against the Guarantor.

9.         This Guarantor Subordination Agreement shall be binding upon the
heirs, successors and assigns of the Guarantor, the Creditor and the Guaranteed
Parties. This Guarantor Subordination Agreement and any existing or future claim
of the Guaranteed Parties against the Guarantor may be assigned by the
Guaranteed Parties, in whole or in part, without notice to the Guarantor or the
Creditor.

10.       Notwithstanding the provisions of Section 2, so long as no Event of
Default has occurred and is continuing under the Loan Documents, the Creditor
may receive regularly scheduled principal and interest payments on any
indebtedness.

 

 

Creditor

By

 

 

G-3

Guarantor Subordination Agreement



--------------------------------------------------------------------------------

ACCEPTANCE OF GUARANTOR SUBORDINATION AGREEMENT

BY [                          ]

The undersigned being the company named in the foregoing Guarantor Subordination
Agreement, hereby accepts and consents thereto and agrees to be bound by all the
provisions thereof and to recognize all priorities and other rights granted
thereby to Bank of America, N.A., as Administrative Agent, and the Lenders (as
defined therein) and their respective successors and assigns, and to perform in
accordance therewith.

 

Dated:

 

[GUARANTOR] By

 

 

 

G-4

Guarantor Subordination Agreement